Exhibit 10.28

 

SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER

SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Second Amendment”) dated
as of May 12, 2020 by and among

CITI TRENDS, INC., a corporation organized under the laws of the State of
Delaware, (the “Borrower”);

The GUARANTORS party hereto; and

BANK OF AMERICA, N.A., a national banking association (the “Lender”)

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, the Loan Parties and the Lender have entered into a certain Credit
Agreement dated as of October 27, 2011 (as amended, amended and restated,
restated, supplemented or modified to the date hereof, the “Credit Agreement”);

WHEREAS, the Loan Parties have failed to comply with (i) Section 6.01(a) of the
Credit Agreement by failing to deliver to the Lender the documents required by
such Section for the Fiscal Year ending February 1, 2020 within the timeframe
required by such Section, (ii) Section 6.02(a) of the Credit Agreement by
failing to deliver the Compliance Certificate for the Fiscal Year ending
February 1, 2020 within the timeframe required by such Section and (iii) Section
6.03(a) of the Credit Agreement as a result of the failure to give notice (or
timely notice) of any or all of the Events of Default described in clauses (i)
and (ii) above (clauses (i),  (ii) and (iii) collectively, the “Specified Events
of Default”);

WHEREAS, as a result of the Specified Events of Default, Events of Default have
occurred and are currently continuing under Section 8.01(b) of the Credit
Agreement;

WHEREAS, in connection with the foregoing, the Loan Parties have requested that
the Lender waive (i) the Specified Events of Default and (ii) any Default or
Event of Default arising solely from the making, or deemed making, of any
inaccurate representation or warranty in the Credit Agreement or the other Loan
Documents solely as a result of the existence of the Specified Events of Default
(collectively, the “Designated Events of Default”); and

WHEREAS, the Lender is willing to waive the Designated Events of Default on the
terms and conditions set forth herein; and

WHEREAS, the Loan Parties and the Lender have agreed to amend the Credit
Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

1.         Incorporation of Terms and Conditions of Credit Agreement. All of the
terms and conditions of the Credit Agreement as amended by this Second Amendment
(including, without limitation, all definitions set forth therein) are
specifically incorporated herein










by reference. All capitalized terms not otherwise defined herein shall have the
same meaning as in the Credit Agreement as amended by this Second Amendment, as
applicable.

2.          Representations and Warranties. Each Loan Party hereby represents
and warrants that after giving effect to this Second Amendment, (i) no Default
or Event of Default exists under the Credit Agreement as amended by this Second
Amendment or under any other Loan Document, (ii) all representations and
warranties contained in the Credit Agreement as amended by this Second Amendment
and in the other Loan Documents are true and correct in all material respects
(except in the case of any representation and warranty qualified by
“materiality” or “Material Adverse Effect”, which is true and correct in all
respects) as of the date hereof, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date and (iii) no
event has occurred since February 2, 2019 that could reasonably be expected to
have a Material Adverse Effect on the Loan Parties, taken as a whole; provided
that, as of the Second Amendment Effective Date, the temporary closure of the
Loan Parties’ store locations and other operational disruptions affecting the
Loan Parties, in each case as a direct result of the COVID-19 pandemic, shall
not be deemed to have resulted in a Material Adverse Effect.

3.         Limited Waiver.  Subject to the satisfaction of each of the
conditions to effectiveness set forth in Section 6 below, the Lender hereby
waives the Designated Events of Default; provided that such waiver shall not
waive or amend (or be deemed to be or constitute an amendment to or waiver of)
any other covenant, term or provision in the Credit Agreement or hinder,
restrict or otherwise modify the rights and remedies of the Lender following the
occurrence of any other present or future Default or Event of Default (whether
or not related to the requirements of Section 6.01(a),  6.02(a) or 6.03(a) of
the Credit Agreement) under the Credit Agreement or any other Loan Document.

4.          Amendment to Credit Agreement. The Credit Agreement is hereby
amended in its entirety to reflect the modifications identified in the document
annexed hereto as Annex A.

5.         Extension of Time. Notwithstanding Section 6.01(a) and Section
6.02(a) of the Credit Agreement, with respect to the Fiscal Year of the Borrower
ending February 1, 2020, the Borrower shall have an extension of time until one
hundred (120) days after the end of such  Fiscal Year to deliver the items
specified in Section 6.01(a) and Section 6.02(a) of the Credit Agreement for
such Fiscal Year.

6.         Ratification of Loan Documents.

a.          The Credit Agreement, as hereby amended, and all other Loan
Documents are hereby ratified and re-affirmed in all respects and shall continue
in full force and effect.

b.         Without limiting the foregoing, each of the Loan Parties hereby
acknowledges, confirms and agrees that any and all Collateral previously pledged
to the Lender










 

pursuant to the Loan Documents shall continue to secure all Obligations of the
Loan Parties at any time outstanding, as such Obligations have been, and may
hereafter be, amended, restated, supplemented, increased or otherwise modified
from time to time.

7.         Conditions to Effectiveness. This Second Amendment shall be effective
(the “Second Amendment Effective Date”) when each of the following conditions
precedent has been fulfilled (or waived) to the reasonable satisfaction of the
Lender:

a.          This Second Amendment shall have been duly executed and delivered by
the Loan Parties and the Lender.

b.         All action on the part of the Loan Parties necessary for the valid
execution, delivery and performance by the Loan Parties of this Second Amendment
shall have been duly and effectively taken. The Lender shall have received such
customary corporate resolutions, certificates and other customary corporate
documents as the Lender shall reasonably request.

c.          The Loan Parties shall have paid to the Lender the fees set forth in
that certain

Amendment Fee Letter dated as of the date hereof between the Loan Parties and
the Lender, and shall have reimbursed the Lender for all reasonable costs and
expenses, including, reasonable attorneys’ fees, in connection with or relating
to this Second Amendment.

d.         The Lender shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act and a Beneficial Ownership Certification in relation to any
Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation.

8.         Binding Effect. The terms and provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns. This Second Amendment is a Loan Document.

9.         Multiple Counterparts; Effectiveness. This Second Amendment may be
executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of any executed counterpart of a
signature page of this Second Amendment by telecopy, pdf or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Second Amendment.

10.        Governing Law. THIS SECOND AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS SECOND AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.










 

IN WITNESS WHEREOF, this Second Amendment has been duly executed and delivered
by each of the parties hereto as of the date first above written.

 

 

CITI TRENDS, INC., as Borrower

 

 

 

 

 

 

By:

/s/ David N. Makuen

 

Name: David N. Makuen

 

Title: Chief Executive Officer

 

 

 

 

 

CITI TRENDS MARKETING

 

SOLUTIONS, INC., as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Henry Thompson

 

Name: Henry Thompson

 

Title: President

 










 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Matthew Potter

 

Name: Matthew Potter

 

Title: Vice President

 










 

Annex A

Amendments to Credit Agreement

 










 

[EXECUTION VERSION]

 

CREDIT AGREEMENT

Dated as of October 27, 2011

among

CITI TRENDS, INC.,

as the Borrower

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors

and

BANK OF AMERICA, N.A.,

as the Lender

 










 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

[2]1

1.01

Defined Terms

[2]1

1.02

Other Interpretive Provisions

[42]45

1.03

Accounting Terms

[43]46

1.04

Rounding

[44]47

1.05

Times of Day

[44]47

1.06

Letter of Credit Amounts

[44]47

1.07

Currency Equivalents Generally

[44]47

1.08 

Interest Rates 

48 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

[45]48

2.01

Committed Loans; Reserves

[45]48

2.02

Committed Borrowings, Conversions and Continuations of Committed Loans

[45]48

2.03

Letters of Credit

[47]50

2.04

Prepayments

[54]57

2.05

Termination or Reduction of Commitments

[55]58

2.06

Repayment of Obligations

[55]58

2.07

Interest

[55]59

2.08

Fees

[56]59

2.09

Computation of Interest and Fees

[56]60

2.10

Evidence of Debt

[57]60

2.11

Payments Generally; Lender’s Clawback

[57]60

2.12

Increase in Commitments

[57]61

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

[58]62

3.01

Taxes

[58]62

3.02

Illegality

[59]64

3.03

Inability to Determine Rates

[60]64

3.04

Increased Costs; Reserves on [LIBOR]Eurodollar Rate Loans

[60]67

3.05

Compensation for Losses

[62]68

3.06

Survival

[62]69

ARTICLE IV.

CONDITIONS PRECEDENT TO CLOSING AND CREDIT EXTENSIONS

[63]69

4.01

Conditions to Closing

[63]69










 

4.02

Conditions to all Credit Extensions

[66]72

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

[66]73

5.01

Existence, Qualification and Power

[66]73

5.02

Authorization; No Contravention

[67]73

5.03

Governmental Authorization; Other Consents

[67]73

5.04

Binding Effect

[67]74

5.05

Financial Statements; No Material Adverse Effect

[67]74

5.06

Litigation

[68]75

5.07

No Default

[68]75

5.08

Ownership of Property; Liens

[68]75

5.09

Environmental Compliance

[69]76

5.10

Insurance

[70]77

5.11

Taxes

[70]77

5.12

ERISA Compliance

[70]77

5.13

Subsidiaries; Equity Interests

[71]78

5.14

Margin Regulations; Investment Company Act

[71]78

5.15

Disclosure

[72]79

5.16

Compliance with Laws

[72]79

5.17

Intellectual Property; Licenses, Etc

[72]79

5.18

Labor Matters

[72]79

5.19

Security Documents

[73]80

5.20

Solvency

[73]80

5.21

Deposit Accounts; Credit Card Arrangements

[74]81

5.22

Brokers

[74]81

5.23

Trade Relations

[74]81

5.24

Material Contracts

[74]81

5.25

Casualty

[74]81

5.26 

OFAC 

81 

5.27 

Anti-Corruption Laws 

82 

5.28 

Beneficial Ownership Certificate 

82 

5.29 

Covered Entities 

82 

5.30 

EEA Financial Institutions 

82 










 

ARTICLE VI.

AFFIRMATIVE COVENANTS

[74]82

6.01

Financial Statements

[75]82

6.02

Certificates; Other Information

[76]83

6.03

Notices

[78]85

6.04

Payment of Obligations

[79]86

6.05

Preservation of Existence, Etc

[79]87

6.06

Maintenance of Properties

[79]87

6.07

Maintenance of Insurance

[79]87

6.08

Compliance with Laws

[81]88

6.09

Books and Records; Accountants

[81]88

6.10

Inspection Rights

[81]89

6.11

Additional Loan Parties

[82]90

6.12

Cash Management

[83]90

6.13

Information Regarding the Collateral

[84]92

6.14

Physical Inventories

[85]92

6.15

Environmental Laws

[85]93

6.16

Further Assurances

[86]93

6.17

Compliance with Terms of Leaseholds

[86]93

6.18

Material Contracts

[86]94

6.19 

Anti-Corruption Laws; Sanctions 

94 

6.20 

 

94 

ARTICLE VII.

NEGATIVE COVENANTS

[86]94

7.01

Liens

[87]94

7.02

Investments

[87]94

[7.03]

 

 

7.03 

Indebtedness; Disqualified Stock; Equity Issuances 

94 

7.04 

Fundamental Changes

[87]95

[7.04]7.05

Dispositions

[87]95

[7.05]7.06

Restricted Payments

[87]95

[7.06]7.07

Prepayments of Indebtedness

[88]96










 

[7.07]7.08

Change in Nature of Business

[88]96

[7.08]7.09

Transactions with Affiliates

[89]96

[7.09]7.10

Burdensome Agreements

[89]97

[7.10]7.11

Use of Proceeds

[89]97

[7.11]7.12

Amendment of Material Documents

[89]97

[7.12]7.13

Fiscal Year

[90]97

[7.13]7.14

Deposit Accounts; Credit Card Processors

[90]97

[7.14]7.15

Financial 

[Covenants90]Covenant 98

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

[90]98

8.01

Events of Default

[90]98

8.02

Remedies Upon Event of Default

[93]101

8.03

Application of Funds

[94]102

ARTICLE IX.

MISCELLANEOUS

[95]103

9.01

Amendments, Etc

[95]103

9.02

Notices; Effectiveness; Electronic Communications

[95]103

9.03

No Waiver; Cumulative Remedies

[97]105

9.04

Expenses; Indemnity; Damage Waiver

[97]105

9.05

Payments Set Aside

[98]106

9.06

Successors and Assigns

[99]106

9.07

Treatment of Certain Information; Confidentiality

[100]108

9.08

Right of Setoff

[101]109

9.09

Interest Rate Limitation

[101]109

9.10

Counterparts; Integration; Effectiveness

[102]110

9.11

Survival

[102]110

9.12

Severability

[102]110

9.13

Governing Law; Jurisdiction; Etc

[102]110

9.14

Waiver of Jury Trial

[104]112










 

9.15

No Advisory or Fiduciary Responsibility

[104]112

9.16

USA PATRIOT Act Notice

[105]113

9.17

[Foreign Asset Control Regulations

105][Reserved] 113

9.18

Time of the Essence

[105]113

9.19

Press Releases 

113 

9.20 

Additional Waivers 

[106]113 

[9.20]9.21

No Strict Construction

[107]115

[9.21]9.22

Attachments

[108]115

[9.22]9.23

Keepwell

[108]115

9.24 

Electronic Execution of Assignments and Certain Other Documents 

116 

9.25 

Acknowledgement Regarding Any Supported QFCs 

116 

 










 

SCHEDULES

Schedule 6.02 — Financial and Collateral Reporting

Schedule 9.02 — Lender's Office; Certain Addresses for Notices

EXHIBITS

Form of

A           Committed Loan Notice

B           Revolving Note

C           Compliance Certificate

D           Assignment and Assumption

E            Borrowing Base Certificate

 










 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 27, 2011,
among CITI TRENDS, INC., a Delaware corporation (the “Borrower”), the Guarantors
parties hereto, and BANK OF AMERICA, N.A., as Lender (the “Lender”) (as amended
by that certain First Amendment to Credit Agreement dated as of August 18, 2015
and that certain Second to Credit Agreement, dated as of May 12, 2020, and as
may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time);

The Borrower has requested that the Lender provide a revolving credit facility,
and the Lender has indicated its willingness to lend and the L/C Issuer has
indicated its willingness to issue Letters of Credit, in each case on the terms
and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

 DEFINITIONS AND ACCOUNTING TERMS

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrower to
maintain Availability at least equal to twenty percent (20%) of the Loan Cap.
For purposes of this Agreement, the occurrence of an Accelerated Borrowing Base
Delivery Event shall be deemed continuing (i) so long as such Event of Default
has not been waived, and/or (ii) if the Accelerated Borrowing Base Delivery
Event arises as a result of the Borrower’s failure to achieve Availability as
required hereunder, until Availability has exceeded twenty percent (20%) of the
Loan Cap for sixty (60) consecutive calendar days, in which case an Accelerated
Borrowing Base Delivery Event shall no longer be deemed to be continuing for
purposes of this Agreement. The termination of an Accelerated Borrowing Base
Delivery Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Accelerated Borrowing Base Delivery Event in the
event that the conditions set forth in this definition again arise.

“Acceptable Credit Card Issuer” means any major credit or debit card issuer
approved by the Lender (including, but not limited to, Visa, MasterCard,
Discover and American Express).

“ACH” means automated clearing house transfers. “Accommodation Payment” as
defined in Section 9.20(d).

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.










 

“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in, the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of such other
Person, or (d) any acquisition of any Store locations of any Person, in each
case in any transaction or group of transactions which are part of a common
plan.

“Act” shall have the meaning provided in Section 9.16.

[“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next one-sixteenth of one percent (1%)) equal to the LIBOR Rate for such
Interest Period multiplied by the Statutory Reserve Rate. The Adjusted LIBOR
Rate will be adjusted automatically as to all LIBOR Borrowings then outstanding
as of the effective date of any change in the Statutory Reserve Rate.]

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
November 1,  2015.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding ten percent (10%) or more of any
class of the Equity Interests of that Person, and (iv) any other Person ten
percent (10%) or more of any class of whose Equity Interests is held directly or
indirectly by that Person.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 9.20(d).

“Applicable Margin” means

(a)        From and after the [Effective]Closing Date until the first Adjustment
Date, the  percentages set forth in Level I of the pricing grid below; and

(b)        From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid  based upon the Average Daily Availability for the Fiscal Quarter most
recently ended  immediately preceding such Adjustment Date; provided that
notwithstanding anything to  the contrary set forth herein, upon the occurrence
of an Event of Default, the Lender may  immediately increase the Applicable
Margin to that set forth in Level II (even if the  Average Daily Availability
requirements for a different Level have been met) and interest  shall accrue at
the Default Rate; provided further if any Borrowing Base Certificates are  at
any time restated or otherwise revised (including as a result of an audit) or if
the  information set forth in such financial statements or any Borrowing Base
Certificates otherwise proves to be false or incorrect such that the Applicable
Margin would have  been










 

higher than was otherwise in effect during any period, without constituting a
waiver  of any Default or Event of Default arising as a result thereof, interest
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable  periods and shall be due and payable on demand.

From the Closing Date to but excluding the Second Amendment Effective Date:

 

 

 

 

 

 

 

 

 

 

Level

Average

Daily

Availability

 

[LIBOR]Eurodollar

Margin

Base Rate

Margin

I

Greater than or equal to $25,000,000

1.25%

0.25%

II

Less than $25,000,000

1.50%

0.50%

 

From and after the Second Amendment Effective:

 

 

 

 

 

 

 

 

 

Level

Average

Daily

Availability

 

Eurodollar

Margin

Base Rate

Margin

I

Greater than or equal to $25,000,000

2.25%

1.25%

II

Less than $25,000,000

2.50%

1.50%

 

; provided that notwithstanding anything to  the contrary set forth herein, from
and after the Second Amendment Effective Date until the first Adjustment Date
thereafter, Applicable Margin shall mean the percentages set forth in Level I of
the pricing grid immediately set forth above.










 

“Applicable Rate” means (i) with respect to each Commercial Letter of Credit
issued hereunder, [one]two percent ([1.00]2.00%) and (ii) with respect to each
Standby Letter of Credit issued hereunder, a per annum rate equal to the
Applicable Margin for Loans which are [LIBOR]Eurodollar Rate Loans.

“Appraisal Percentage” means ninety percent (90%).

“Appraised Value” means (a) with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrower, which value shall be determined from time to time by the most recent
appraisal undertaken by an independent appraiser engaged by the Lender.

“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender (c) an entity or an Affiliate of an
entity that administers or manages the Lender, or (d) the same investment
advisor or an advisor under common control with the Lender, Affiliate or
advisor, as applicable.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by
the Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 9.06(b)), and accepted by the Lender, in substantially
the form of Exhibit D or any other form approved by the Lender.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended January 29, 2011,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section  2.03(b)(iii).

“Availability” means, as of any date of determination thereof by the Lender, the
result, if a positive number, of:

(a)        the Loan Cap,

minus










 

(b)        the Total Outstandings.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.05, and (c) the date of termination of the
commitment of the Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Lender from time to time reasonably determines as being
appropriate (a) to reflect the impediments to the Lender’s ability to realize
upon the Collateral, (b) to reflect claims and liabilities that the Lender
determines will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party, or (d)
to reflect that a Default or an Event of Default then exists. Without limiting
the generality of the foregoing, Availability Reserves may include, but are not
limited to, as the Lender reasonably determines, reserves based on: (i) rent;
(ii) customs duties, and other costs to release Inventory which is being
imported into the United States; (iii) outstanding Taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, claims of the PBGC and other Taxes which may have priority over
the interests of the Lender in the Collateral; (iv) salaries, wages and benefits
due to employees of the Borrower, (v) Customer Credit Liabilities; (vi) customer
deposits; (viii) reserves for reasonably anticipated changes in the Appraised
Value of Eligible Inventory between appraisals; (viii) warehousemen’s or
bailee’s charges and other Permitted Encumbrances which may have priority over
the interests of the Lender in the Collateral; (ix) amounts due to vendors on
account of consigned goods, if any (x) Cash Management Reserves, (xi) Bank
Product Reserves, and (xii) royalties payable in respect of licensed
merchandise.

“Average Daily Availability” means, for any Fiscal Quarter, an amount equal to
the sum  of Availability for each day of such Fiscal Quarter divided by the
actual number of days in such  Fiscal Quarter, as determined by the Lender,
which determination shall be conclusive absent  manifest error.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Products” means any services of facilities provided to any Loan Party by
the Lender or any of its Affiliates, including, without limitation, on account
of (a) Swap Contracts, (b) purchase cards, (c) leasing, (d) factoring, and (e)
supply chain finance services (including, without limitation, trade payable
services and supplier accounts receivable purchases), but excluding Cash
Management Services.

“Bank Product Reserves” means such reserves as the Lender from time to time
determine in its discretion as being appropriate to reflect the liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding.










 

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the Issuing Lender.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”[; (b) the Federal Funds Rate for such day, plus one-half of one
percent (0.50%);], and (c) the [LIBOR]Eurodollar Rate [for a one (1) month
interest period as determined on such day, ]plus [one percent
(1.0]1.00%[)].  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America[’s prime rate,
the Federal Funds Rate or the LIBOR Rate, respectively,] shall take effect at
the opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 3.03 hereof, then the Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Blocked Account” has the meaning provided in Section 6.12(a)(ii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Lender,
establishing control (as defined in the UCC) of such account by the Lender and
whereby the bank maintaining such account agrees, upon the occurrence and during
the continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Lender without the further consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with










 

whom a Blocked Account Agreement has been, or is required to be, executed in
accordance with the terms hereof.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a)        the face amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate;

plus

(b)        (i)        until the Lender completes an inventory appraisal, the
Cost of Eligible Inventory, net of Inventory Reserves, multiplied by the
Inventory Advance Rate, and (ii) after the Lender completes an inventory
appraisal, the Cost of Eligible Inventory, net of Inventory Reserves, multiplied
by the product of Appraisal Percentage multiplied by the Appraised Value of
Eligible Inventory;

minus

(c)        the then amount of all Availability Reserves.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E  hereto (with such changes therein as may be required by the Lender to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Lender.

“Business” means the operation of a retail business with stores and other sales
channels, which offers for sale urban fashion apparel, footwear, intimate
apparel, accessories and home decor items, and ancillary businesses related
thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any [LIBOR]Eurodollar Rate Loan, means any such day on which dealings
in Dollar deposits are conducted by and between banks in the London interbank
market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.










 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, and in the name of, the
Lender (or as the Lender shall otherwise direct) and under the sole and
exclusive dominion and control of the Lender, in which deposits are required to
be made in accordance with Section 2.03(f) or 8.02(c).

“Cash Collateralize” has the meaning specified in Section 2.03(f). Derivatives
of such term have corresponding meanings.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrower at any time to maintain
Availability of at least twelve and one-half percent (12.5%) of the Loan Cap.
For purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing (i) so long as such Event of Default has not been waived,
and/or (ii) if the Cash Dominion Event arises as a result of the Borrower’s
failure to achieve Availability as required hereunder, until Availability has
exceeded twelve and one-half percent (12.5%) of the Loan Cap for sixty (60)
consecutive Business Days, in which case a Cash Dominion Event shall no longer
be deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event shall be deemed continuing (even if an Event of Default is no
longer continuing and/or Availability exceeds the required amount for sixty (60)
consecutive Business Days) at all times after a Cash Dominion Event has occurred
and been discontinued on three (3) occasion(s) after the Closing Date. The
termination of a Cash Dominion Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Cash Dominion Event in the event
that the conditions set forth in this definition again arise.

“Cash Management Reserves” means such reserves as the Lender, from time to time,
reasonably determines as being appropriate to reflect the reasonably anticipated
liabilities and obligations of the Loan Parties with respect to Cash Management
Services then provided or outstanding.

“Cash Management Services” means any cash management services provided to any
Loan Party by the Lender or any of its Affiliates, including, without
limitation, (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
credit card processing services, and (d) credit or debit cards.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.










 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, [providedhowever, for purposes of this
Agreement]provided that notwithstanding anything to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or [Canadian]foreign regulatory authorities, in each case pursuant
to Basel III, [are]shall in each case be deemed to [have gone into effect and
been adopted after the Closing Date]be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and excluding any person or entity
acting in its capacity as trustee, Lender or other fiduciary or administrator of
any such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of twenty-five percent (25%) or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully-diluted basis (and
taking into account all such Equity Interests that such “person” or “group” has
the right to acquire pursuant to any option right); or

(b)        during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of the members of that board or
equivalent governing body then continuing to serve thereon or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of the members of
that board or equivalent governing body then continuing to serve thereon; or

(c)        any “change in control” in any document governing Material
Indebtedness of any Loan Party; or










 

(d)        the Borrower fails at any time to own, directly or indirectly, one
hundred percent (100%) of the Equity Interests of each other Loan Party free and
clear of all Liens (other than the Liens in favor of the Lender), except where
such failure is as a result of a transaction permitted by the Loan Documents.

“Closing Date” means [the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 9.01]October 27, 2011.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Lender.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Lender executed (to the extent required by this Agreement)
by (a) a bailee or other Person in possession of Collateral, and (b) a landlord
of Real Estate leased by any Loan Party, pursuant to which such Person (i)
acknowledges the Lender’s Lien on the Collateral, (ii) releases or subordinates
such Person’s Liens in the Collateral held by such Person or located on such
Real Estate, (iii) provides the Lender with access to the Collateral held by
such bailee or other Person or located in or on such Real Estate, (iv) as to any
landlord, provides the Lender with a reasonable time to sell and dispose of the
Collateral from such Real Estate, and (v) makes such other agreements with the
Lender as the Lender may reasonably require.

“Collection Account” has the meaning provided in Section 6.12(c).

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.

“Commitment” means, as to the Lender, its obligation to (a) make Committed Loans
to the Borrower pursuant to Section 2.01 and (b) issue Letters of Credit, in an
aggregate principal amount at any one time outstanding not to exceed
$50,000,000, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Commitment Fee Percentage” means one-fourth of one percent (0.25%) per annum.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of [LIBOR]Eurodollar Rate Loans, having
the same Interest Period made by the Lender pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
Conversion of Committed Loans from one Type to the other, or (c) a continuation
of [LIBOR]Eurodollar Rate Loans, pursuant to Section 2.02(b), which, if in
writing, shall be










 

substantially in the form of Exhibit A or such other form as may be approved by
the Lender, including any form on an electronic platform or electronic
transmission system as shall be approved by the Lender, appropriately completed
and signed by a Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income Taxes, (iii) depreciation and amortization expense, (iv) asset
impairment expense, loss on disposal of property and equipment, stock-based
compensation expense, and other expenses reducing such Consolidated Net Income,
in each case which do not represent a cash item in such period or any future
period (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period), minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) federal, state, local and foreign
income tax credits and (ii) all non-cash items increasing Consolidated Net
Income (in each case of or by Borrower and its Subsidiaries for such Measurement
Period), all as determined on a Consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period, minus (iii) the aggregate amount of
federal, state, local and foreign income taxes paid in cash during such period
(but not less than zero) to (b) the sum of (i) Debt Service Charges plus (ii)
the aggregate amount of all Restricted Payments, in each case, of or by Borrower
and its Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts and (b)










 

the portion of rent expense with respect to such period under Capital Lease
Obligations that is treated as interest in accordance with GAAP, in each case of
or by the Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP. .

“Consolidated Net Income” means, as of any date of determination, the net income
of the Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP,
provided, however, that there shall be excluded (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the income (or loss) of
any Subsidiary during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to the Borrower during such period, (c) the
income (or loss) of such Subsidiary during such Measurement Period and accrued
prior to the date it becomes a Subsidiary of the Borrower or any of its
Subsidiaries or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that the Borrower’s equity in any net loss
of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrower’s accounting practices, known to the Lender, which practices are in
effect on the Closing Date as such calculated cost is determined from invoices
received by the Borrower, the Borrower’s purchase journals or the Borrower’s
stock ledger. “Cost” does not include inventory capitalization costs or other
non-purchase price charges (such as freight) used in the Borrower’s calculation
of cost of goods sold.

“Covenant Compliance Event” means either (a) that an Event of Default has
occurred and is continuing, or (b) Availability at any time is less than the
greater of (i) twelve and one-half percent (12.5%) of the Loan Cap [or]and (ii)
$5,000,000. For purposes hereof, the occurrence of a Covenant Compliance Event
shall be deemed continuing (i) so long as such Event of Default has not been
waived, and/or (ii) if the Covenant Compliance Event arises as a result of the
Borrower’s failure to achieve Availability as required hereunder, until
Availability has exceeded the greater of










 

(i) twelve and one-half percent (12.5%) of the Loan Cap [or]and (ii) $5,000,000
for sixty (60) consecutive Business Days, in which case a Covenant Compliance
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Covenant Compliance Event shall be deemed continuing (even if an
Event of Default is no longer continuing and/or Availability exceeds the
required amount for sixty (60) consecutive Business Days) at all times after a
Covenant Compliance Event has occurred and been discontinued on three (3)
occasion(s) after the Closing Date. The termination of a Covenant Compliance
Event as provided herein shall in no way limit, waive or delay the occurrence of
a subsequent Covenant Compliance Event in the event that the conditions set
forth in this definition again arise.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Credit Card Advance Rate” means ninety percent (90%).

“Credit Card Notifications” has the meaning provided in Section 6.12(a)(i).

“Credit Card Receivables” means each “payment intangible” (as defined in
the  UCC) together with all income, payments and proceeds thereof, owed by an
Acceptable Credit Card Issuer to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such Acceptable
Credit Card Issuer in connection with the sale of goods by a Loan Party, or
services performed by a Loan Party, in each case in the ordinary course of its
business.

“Credit Extensions” mean each of the following: (a) a Committed Borrowing and
(b) an L/C Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) the Lender and
its Affiliates, (ii) the L/C Issuer, (iii) each beneficiary of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
(iv) any other Person to whom Obligations under this Agreement and other Loan
Documents are owing, and (v) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means (a) all reasonable out-of-pocket expenses incurred
by the Lender and its Affiliates, in connection with this Agreement and the
other Loan Documents, including without limitation (i) the reasonable fees,
charges and disbursements of (A) counsel for the Lender, (B) outside consultants
for the Lender, (C) appraisers, (D) commercial finance examiners, and (E) all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, (ii) in connection with (A) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (B) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral or in connection with
any proceeding under










 

any Debtor Relief Laws, or (C) any workout, restructuring or negotiations in
respect of any Obligations, and (iii) all customary fees and charges (as
adjusted from time to  time) of the Lender with respect to the disbursement of
funds (or the receipt of funds) to or for  the account of Borrower (whether by
wire transfer or otherwise), together with any out-of-pocket  costs and expenses
incurred in connection therewith, and (b) with respect to the L/C Issuer, and
its Affiliates, all reasonable out-of-pocket expenses incurred in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder.

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the Borrower
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory, (b)
outstanding merchandise credits of the Borrower, and (c) layaway obligations of
the Borrower.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Lender shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.

“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid or required to be paid for such Measurement
Period, plus (b) principal payments made or required to be made on account of
Indebtedness (excluding the Obligations and any Synthetic Lease Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period, in each case determined on a Consolidated basis in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Loans, an interest rate equal
to the interest rate (including the Applicable Margin) otherwise applicable to
such Loan plus two percent (2%) per annum, (b) when used with respect to Letter
of Credit Fees, a rate equal to the Applicable Rate for Standby Letters of
Credit or Commercial Letters of Credit, as applicable, plus two percent (2%) per
annum, and (c) with respect to all other Obligations, an interest rate equal to
the Base Rate, plus the then Applicable Margin, plus two percent (2%) per annum.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 










 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disclosure Schedule” means that certain Disclosure Schedule, dated as of the
date hereof, executed and delivered by the Borrower to the Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction), whether in one
transaction or in a series of transactions and whether effected pursuant to a
Division or otherwise, of any property (including, without limitation, in the
case of any Loan Party, any Equity Interests owned by such Loan Party, but
excluding Equity Interests issued by such Loan Party, in each case as long as no
Change of Control results therefrom) by any Person (or the granting of any
option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith .

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature; provided,  however, that (i) only
the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock, (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it (A) may be required to be repurchased by
the Borrower or one of its Subsidiaries in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s termination,
resignation, death or disability or (B) includes provisions that allow
employees, at their option, to settle their tax obligations in respect thereof
with a tender of a portion of such Equity Interests back to the Borrower or a
Subsidiary thereof, and (iii) any class of Equity Interest that by its terms
authorizes the Borrower or a Subsidiary thereof to satisfy its obligations
thereunder solely by delivery of an Equity Interest that is not Disqualified
Stock shall not be deemed to be Disqualified Stock. Notwithstanding the
preceding sentence, any Equity Interest that would constitute Disqualified Stock
solely because the holders thereof have the right to require a Loan Party to
repurchase such Equity Interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock. The amount of Disqualified
Stock deemed to be outstanding at any time for purposes of this Agreement will
be the maximum amount that the Borrower and its Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock or portion thereof, plus accrued
dividends.

“Dividing Person” has the meaning provided in the definition of “Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of










 

division” or similar arrangement), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollars” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) the Lender or any of its Affiliates; (b) a bank,
insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural Person) satisfying the requirements
of Section 9.06(b) hereof; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Loan Party or any of its respective
Affiliates or Subsidiaries.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria: such
Credit Card Receivable (i) has been earned by performance and represents the
bona fide amounts due to the Borrower from an Acceptable Credit Card Issuer or a
credit card payment processor, and in each case is originated in the ordinary
course of business of the Borrower, and (ii) is not ineligible for inclusion in
the calculation of the Borrowing Base pursuant to any of clauses (a) through (j)
below as determined by the Lender in its reasonable discretion. Without limiting
the foregoing, to qualify as an Eligible Credit Card Receivable, an Account
shall indicate no Person other than the Borrower as payee or remittance party.
In determining the amount to be so included, the face amount of an Account shall
be reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount










 

of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower may be obligated to rebate to
a customer, a credit card payment processor, or credit card issuer pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Except as otherwise agreed by the Lender, any Credit Card Receivable included
within any of the following categories shall not constitute an Eligible Credit
Card Receivable:

(a)        Credit Card Receivable which do not constitute an “Account” (as
defined in the UCC);

(b)        Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

(c)        Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Lender, or (ii) with respect to
which the Borrower does not have good and valid title thereto, free and clear of
any Lien (other than Liens granted to the Lender pursuant to the Security
Documents);

(d)        Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

(e)        Credit Card Receivables as to which a credit card issuer or a credit
card payment processor has the right under certain circumstances to require a
Loan Party to repurchase the Accounts from such credit card issuer or credit
card payment processor;

(f)        Credit Card Receivables due from a credit card issuer or credit card
payment processor of the applicable credit card which is the subject of any
bankruptcy or insolvency proceedings;

(g)        Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable credit card issuer with respect thereto;

(h)        Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

(i)         Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Lender, and to the extent necessary or appropriate, endorsed
to the Lender; or

(j)         Credit Card Receivables which the Lender reasonably determines to be
uncertain of collection or which do not meet such other reasonable eligibility
criteria for Credit Card Receivables as the Lender may determine.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of the Borrower that are finished goods,
merchantable and readily saleable to










 

the public in the ordinary course of the Borrower’s business meeting the
criteria to be eligible for inclusion in the calculation of the Borrowing Base,
in each case that, except as otherwise agreed by the Lender, (A) complies with
each of the representations and warranties respecting Inventory made by the
Borrower in the Loan Documents, and (B) is not excluded as ineligible for
inclusion in the calculation of the Borrowing Base by virtue of one or more of
the criteria set forth below as determined by the Lender in its reasonable
discretion. Except as otherwise agreed by the Lender, in its discretion, the
following items of Inventory shall not be included in Eligible Inventory:

(a)        Inventory that is not solely owned by the Borrower or the Borrower
does not have good and valid title thereto free and clear of any Lien (other
than Liens granted to the Lender pursuant to the Security Documents);

(b)        Inventory that is leased by or is on consignment to the Borrower or
which is consigned by the Borrower to a Person which is not a Loan Party;

(c)        Inventory that is not located in the United States (excluding
territories or possessions of the United States) or is at a location in the
United States that is not owned or leased by the Borrower except (i) Inventory
in transit between such owned or leased locations, (ii) to the extent that the
Borrower has furnished the Lender with (A) any UCC financing statements or other
documents that the Lender may determine to be necessary to perfect its security
interest in such Inventory at such location, and (B) a Collateral Access
Agreement executed by the Person owning any such location, or (iii) Inventory in
the possession of a consolidator retained by and acting for and on behalf of the
Borrower for the handling and delivery of Inventory to the Borrower’s locations
in the ordinary course of business, subject to (A) verification thereof as
determined to be necessary by the Lender or as requested by the Borrower from
time to time and (B) the Borrower furnishing the Lender with a Collateral Access
Agreement executed by the consolidator;

(d)        Inventory that is located in a distribution center (but, for clarity,
not Store locations) leased by Borrower unless the applicable lessor has
delivered to the Lender a Collateral Access Agreement;

(e)        Inventory that is comprised of goods which (i) are damaged,

(f)        defective, “seconds,” or otherwise unmerchantable, (ii) are to be
returned to the vendor, (iii) are custom items, work-in-process, raw materials,
or that constitute samples, spare parts, promotional, marketing, labels, bags
and other packaging and shipping materials or supplies used or consumed in the
Borrower’s business, (iv) are not in compliance with all standards imposed by
any Governmental Authority having regulatory authority over such Inventory, its
use or sale, (v) are bill and hold goods, or (vi) without duplication of the
foregoing, are in locations 98, 861, 864, 867, 868, 869, 871, 874, 877, 878, or
879 of the Borrower’s stock ledger;

(g)        Inventory that is not subject to a perfected first-priority security
interest in favor of the Lender;

(h)        Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;










 

(i)         Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which the
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of any such agreement; or

(j)       Inventory acquired in a Permitted Acquisition or which is not of the
type usually sold in the ordinary course of the Borrower’s business, unless and
until the Lender has completed or received (A) an appraisal of such Inventory
from appraisers satisfactory to the Lender and establishes Inventory Reserves
(if applicable) therefor, and otherwise agrees that such Inventory shall be
deemed Eligible Inventory, and (B) such other due diligence as the Lender may
require, all of the results of the foregoing to be reasonably satisfactory to
the Lender.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” means any and all [federal]Federal, state, local, and
foreign statutes, laws (including common law), regulations, standards,
ordinances, rules, judgments, interpretations, orders, decrees, permits,
[concessions, grants, franchises, licenses, ]agreements or governmental
restrictions relating to pollution [and]or the protection of the
[environment]Environment or human health (to the [release of any]extent related
to exposure to hazardous materials[ into the environment]), including those
[related]relating to [hazardous substances or wastes]the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability[, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost], contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities)[, of the Borrower, any other Loan
Party or any of their respective Subsidiaries] whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law, directly or indirectly [resulting from or based upon]relating to
(a)[ violation of] any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal [or presence ]of any Hazardous
Materials, (c) [the release]exposure to any Hazardous Materials, (d) Release or
threatened [release]Release of any Hazardous Materials [into the environment ]or
([d]e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, certification, registration, approval,
identification number, license or other authorization required under any
Environmental Law.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or










 

profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or non-voting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
[a]the withdrawal [by]of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which [it]such entity was
a “substantial employer”  [(]as defined in Section 4001(a)(2) of ERISA[)] or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under
[Sections]Section 4041 or 4041A of ERISA[, or]; (e) the
[commencement]institution by the PBGC of proceedings [by the PBGC ]to terminate
a Pension Plan[ or Multiemployer Plan]; ([e]f) [an]any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan[ or Multiemployer
Plan]; (g) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered or critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; [or ]([f]h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or the failure by the Borrower or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan.

“Eurodollar Borrowing” means a Committed Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate” means:

(k)       for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Lender from time to time) at approximately 11:00 a.m., London
time, two Business Days










 

prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(l)         for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and

(m)      if the Eurodollar Rate shall be less than one percent (1.00%), such
rate shall be deemed one percent (1.00%) for purposes of this Agreement.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 9.01 hereof.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation  if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Facility  Guaranty of, or the grant under a Loan Document
by such Loan Party of a security interest to  secure, such Swap Obligation (or
any guaranty thereof) is or becomes illegal under the  Commodity Exchange Act
(or the application or official interpretation thereof) by virtue of such  Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in  the Commodity Exchange Act (determined after giving effect to
Section 9.23 hereof and any and  all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the  guaranty of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective  with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement  governing more than one Swap Contract, such exclusion shall apply
only to the portion of such  Swap Obligation that is attributable to Swap
Contracts for which such guaranty or security  interest becomes illegal.

“Excluded Taxes” means, with respect to the Lender, the L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder any of the following Taxes imposed on or with respect to
any such Person or required to be withheld or deducted from a payment to such
Person, (a) [taxes]Taxes imposed on or measured by [its overall] net income
(however denominated), [and ]franchise [taxes imposed on it (in lieu of net
income taxes), by the jurisdiction] (or any political subdivision thereof)Taxes,
and branch profits Taxes, in each case, (i) imposed as a result of such Person
being organized under the laws of[ which such recipient is organized], or [in
which]having its principal office [is]or, in the case of the Lender, the
Lender’s Office being located in, [(b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which any
Loan Party is located, (c) any United States federal, state or local backup
withholding tax]the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of the Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of the Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) the Lender acquires such
interest in the Loan or Commitment or (ii) the Lender changes the Lender’s
Office, except










 

in each case to the extent that, pursuant to Section 3.01(b) or (c), amounts
with respect to such Taxes were payable either to the Lender’s assignor
immediately before the Lender became a party hereto or to the Lender immediately
before it changed the Lender’s Office,[ and] ([d]c) any [United States]U.S.
federal withholding [tax]Taxes imposed [under]pursuant to FATCA.

“Executive Order” has the meaning set forth in Section 9.17.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 26, 2008 among the Borrower, the Guarantors, and Bank of America, N.A., as
Lender, as the same has been amended, from time to time thereafter prior to the
date hereof.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business.

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Lender and the other Credit Parties, in form reasonably satisfactory to the
Lender.

“FATCA” means [current Section]Sections 1471 through 1474 of the Code , as of
the date of this Agreement (or any amended [version ]or successor
[provision]version that is substantively [similar]comparable and[, in each
case,] not materially more onerous to comply with) and any current or future
regulations promulgated thereunder[ and any interpretation and other guidance
issued in connection therewith]or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum [equal to]calculated
by the [weighted average of the rates]Federal Reserve Bank of New York based on
[overnight]such day’s federal funds transactions [with members of]by depository
institutions (as determined in such manner as the Federal Reserve [System
arranged by federal funds brokers on such day, as]Bank of New York shall set
forth on its public website from time to time) and published [by the Federal
Reserve Bank of New York ]on the [Business Day ]next succeeding [such
day]Business Day by the Federal Reserve Bank of New York as the federal funds
effective rate;  provided that [(a) ]if[ such day is not a Business Day,] the
Federal Funds Rate [for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for]as so determined would be less than zero, such
[day]rate shall be [the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Lender]deemed to be zero for purposes of this
Agreement.

“Fee Letter” means the letter agreement, dated October 27, 2011, among the
Borrower and the Lender.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the end of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.










 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday closest to the end of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday closest to January 31 of any calendar year.

“Foreign [Asset]Assets Control Regulations” has the meaning set forth in Section
9.17.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if










 

not stated or determinable, the maximum reasonably anticipated liability in
respect thereof. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantor” means (a) each Subsidiary of the Borrower existing on the Closing
Date and each other Subsidiary of the Borrower that shall be required to execute
and deliver a Facility Guaranty pursuant to Section 6.11 and (b) with respect to
any Swap Obligation of a Specified Loan Party (determined before giving effect
to Section 9.23 under the Facility Guaranty), the Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants[,] including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances[ or], wastes,
chemicals, pollutants, contaminants or compounds of any nature in any form
regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Increase Effective Date” shall have the meaning provided therefor in Section
2.12(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)        the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)        net obligations of such Person under any Swap Contract;

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days);

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)        all Attributable Indebtedness of such Person;

(g)        all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at










 

the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and

(h)        all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

“Interest Payment Date” means, (a) as to any [LIBOR]Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a [LIBOR]Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the first day of each calendar month,
or if such day is not a Business Day, on the next succeeding Business Day, and
the Maturity Date.

“Interest Period” means, as to each [LIBOR]Eurodollar Rate Loan, the period
commencing on the date such [LIBOR]Eurodollar Rate Loan is disbursed or
Converted to or continued as a [LIBOR]Eurodollar Rate Loan and ending on the
date one, two, three or six months thereafter (in each case, subject to
availability), as selected by the Borrower in its Committed Loan Notice;
provided that:

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such










 

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii)      no Interest Period shall extend beyond the Maturity Date; and

(iv)       notwithstanding the provisions of clause (iii), no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a [LIBOR]Eurodollar Borrowing would be for a shorter period, such
Interest Period shall not be available hereunder.

For purposes hereof, the date of a Committed Borrowing initially shall be the
date on which such Committed Borrowing is made and thereafter shall be the
effective date of the most recent Conversion or continuation of such Committed
Borrowing.

“Internal Control Event” means (i) a material weakness in the Borrower’s and/or
its Subsidiaries’ internal controls over financial reporting that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, or (ii) fraud related to the business of the Borrower
and its Subsidiaries that involves management or other employees who have a
significant role in the Borrower’s and/or its Subsidiaries’ internal controls
over financial reporting.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Advance Rate” means sixty percent (60%).

“Inventory Reserves” means such reserves as may be established from time to time
by the Lender in its reasonable discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Lender determines will need to be satisfied in
connection with the realization upon the Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Lender’s reasonable
discretion, include (but are not limited to) reserves based on:

(a)        Obsolescence;

(b)        Seasonality;










 

(c)        Shrink;

(d)        Imbalance;

(e)        Change in Inventory character;

(f)        Change in Inventory composition;

(g)        Change in Inventory mix;

(h)        Mark-downs (both permanent and point of sale); and

(i)         Retail mark-ons and mark-ups inconsistent with prior period practice
and performance, industry standards, current business plans or advertising
calendar and planned advertising events.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means an agreement, in form satisfactory to the Lender
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either the Borrower or a Guarantor, as the
Lender may determine.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Lender in any of the Collateral.

“Laws” means[ each], collectively, all international, foreign, [federal]Federal,
state and local [statute, treaty]statutes, treaties, [rule]rules, [guideline,
regulation, ordinance]guidelines, regulations, ordinances, [code]codes and
administrative or judicial [precedent]precedents or [authority]authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and [each]all










 

applicable administrative [order]orders, directed [duty, request, license,
authorization]duties, requests, licenses, authorizations and [permit]permits of,
and [agreement]agreements with, any Governmental Authority, in each case whether
or not having the force of law.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means the Lender, in its capacity as issuer of Letters of Credit
hereunder. The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination, a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any Article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 9.02 hereto, or such other address or account as the Lender
may from time to time notify the Borrower, which office may include any
Affiliate of the Lender or any domestic or foreign branch of the Lender or such
Affiliate. Unless the context otherwise requires each reference to the Lender
shall include its applicable Lending Office.

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).










 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $5,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment. A permanent
reduction of the Commitment shall not require a corresponding pro rata reduction
in the Letter of Credit Sublimit; provided, however, that if the Commitment is
reduced to an amount less than the Letter of Credit Sublimit, then the Letter of
Credit Sublimit shall be reduced to an amount equal to (or, at Borrower’s
option, less than) the Commitment.

“LIBOR Borrowing” means a Committed Borrowing comprised” has the meaning
specified in the definition of [LIBOR]Eurodollar Rate[ Loans].

“LIBOR Screen Rate” means [(a) for any Interest Period with respect to a]the
LIBOR [Rate Loan,]quote on the [rate per annum equal to the London
interbank  offered rate] administered by ICE Benchmark Administration [Limited
(“ICE]applicable screen page the Lender designates to determine LIBOR[”), as
published by Reuters] (or such other commercially available source providing
such quotations [of ICE LIBOR as] designated by the Lender from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period[. If such rate is not available at such time for any reason, then the
“LIBOR Rate” for such Interest Period shall be the rate per annum determined by
the Lender to be the rate at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
LIBOR Rate Loan being made, continued or converted and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major] banks in the London interbank eurodollar market[ at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.; and]

[(a)       ]for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to [(i) ICE LIBOR, at approximately 11:00 a.m.,
London time  determined two London Banking Days prior to such date for Dollar
deposits being delivered in  the London interbank market for a term of one month
commencing that day or (ii) if such  published rate is not available at such
time for any reason, the rate per annum determined by the  Lender to be the rate
at which deposits in Dollars for delivery on the date of determination in  same
day funds in the approximate amount of the Base Rate Loan being made or
maintained and  with a term equal to one month would be offered by Bank of
America’s London Branch to major  banks in the London interbank Eurodollar
market at their request at the date and time of  determination.]

[“LIBOR] Rate Loan” means a Committed Loan that bears interest at a rate based
on [the Adjusted LIBOR Rate.]

as may be designated by the Lender from time to time).










 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Lender, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Lender in a manner substantially consistent with market practice
(or, if the Lender determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Lender determines is reasonably necessary in connection
with the administration of this Agreement).

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Lender of those rights and remedies
accorded to the Lender under the Loan Documents and applicable Laws as a
creditor of the Loan Parties with respect to the realization on the Collateral,
including (after the occurrence and during the continuation of an Event of
Default) the conduct by the Loan Parties acting with the consent of the Lender,
of any public, private or “going-out-of-business”, “store closing” or other
similar sale or any other disposition of the Collateral for the purpose of
liquidating the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Committed Loan.

“Loan Account” has the meaning assigned to such term in Section 2.10(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Commitment
or (b) the Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guaranty and any
other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services and Bank Products provided by the Lender or any of its
Affiliates, each as amended and in effect from time to time.

“Loan Parties” means, collectively, the Borrower and each Guarantor.










 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; provided that on the Second Amendment
Effective Date, the temporary closure of the Loan Parties’ store locations and
other operational disruptions affecting the Loan Parties, in each case as a
direct result of the COVID-19 pandemic, shall not be deemed to have resulted in
a Material Adverse Effect under this clause (a); (b) a material impairment of
the ability of the Borrower and its Subsidiaries taken as a whole to perform
their obligations under the Loan Documents; or (c) a material impairment of the
rights and remedies of the Lender under the Loan Documents or a material adverse
effect upon the legality, validity, binding effect or enforceability of the Loan
Documents against the Borrower and its Subsidiaries taken as a whole. In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party if the failure to maintain such contract in full force
and effect would be reasonably likely to result in a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $5,000,000. For purposes
of determining the amount of Material Indebtedness at any time, (a) the amount
of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included, without
duplication.

“Maturity Date” means August 18, [2020]2021.

“Maximum Rate” has the meaning provided therefor in Section 9.09.

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) Fiscal Months of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.










 

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) any Indebtedness that is
secured by the applicable asset by a Lien permitted hereunder which is senior to
the Lender’s Lien on such asset and that is required to be repaid (or to
establish an escrow for the future repayment thereof) in connection with such
transaction (other than Indebtedness under the Loan Documents), and (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates)); and[(b) ] (b) with respect to the sale or issuance of any
Equity Interest by any Loan Party or any of its Subsidiaries, or the incurrence
or issuance of any Indebtedness by any Loan Party or any of its Subsidiaries,
the excess of (i) the sum of the cash and cash equivalents received in
connection with such transaction over (ii) the underwriting discounts and
commissions, and other reasonable and customary out-of-pocket expenses, incurred
by such Loan Party or such Subsidiary in connection therewith.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means (a) a promissory note made by the Borrower in favor of the Lender
evidencing Committed Loans made by the Lender, substantially in the form of
Exhibit B, as amended, supplemented or modified from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided that Obligations of a Loan Party shall
exclude any Excluded Swap  Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any










 

partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Connection Taxes” means, with respect to the Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder, Taxes imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such Tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Documents).

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank Product furnished to any of the Loan Parties and/or any of
their Subsidiaries.

“Other Taxes” means all present or future stamp, court or documentary[ taxes or
any other excise or property taxes, charges], intangible, recording, filing or
similar [levies arising]Taxes that arise from any payment made [hereunder or
]under[ any other Loan Document or], from the execution, delivery[ or],
performance, enforcement [of]or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, [this Agreement or
]any[ other] Loan Document, [excluding, however,]except any such [amounts]Taxes
that are Other Connection Taxes imposed [as a result of]with respect to an
assignment[ by the Lender of its Loan or Commitment; provided that “Other Taxes”
shall not include any Excluded Taxes].

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

“Participant” has the meaning specified in Section 9.06(c).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, (b) after giving effect to such










 

transaction or payment, the Pro Forma Availability Condition has been satisfied
and the Consolidated Fixed Charge Coverage Ratio, as calculated on a pro-forma
basis for the applicable Measurement Period (as if such transaction or payment
had been made on the first day of the applicable Measurement Period), is equal
to or greater than 1.0:1.0, immediately preceding, and on a pro forma basis on
the date thereof, after giving effect to such transaction or payment; provided,
that compliance with the Consolidated Fixed Charge Coverage Ratio shall not
be  required if after giving effect to such transaction or payment and projected
for the succeeding six  (6) months following such transaction or payment, Pro
Forma Availability shall be no less than  30% of the Loan Cap. Prior to
undertaking any transaction or payment which is subject to the Payment
Conditions, the Loan Parties shall deliver to the Lender evidence of
satisfaction of the conditions contained in clause (b) above on a basis
(including, without limitation, giving due consideration to results for prior
periods) reasonably satisfactory to the Lender.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any [“]employee pension benefit plan[”] ([as such term is
defined in Section 3(2) of ERISA), other than]including a Multiple Employer Plan
or a Multiemployer Plan[,]) that is [subject to Title IV of ERISA and is
sponsored or ]maintained or is contributed to by the Borrower [or]and any ERISA
Affiliate or with respect to which the Borrower or any ERISA Affiliate
[contributes or ]has [an] obligation to contribute[, or in the case of a
multiple employer or other plan] described in Section 4064[(a) of ERISA, has
made contributions at any time during the immediately preceding five plan
years]any liability and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means a Permitted Store Acquisition or an Acquisition in
which all of the following conditions are satisfied:

(a)        Such Acquisition shall have been approved by the Board of Directors
of the Person (or similar governing body if such Person is not a corporation)
which is the subject of such Acquisition and such Person shall not have
announced that it will oppose such Acquisition or shall not have commenced any
action which alleges that such Acquisition shall violate applicable Law;

(b)        The Borrower shall have furnished the Lender with thirty (30) days’
prior written notice of such intended Acquisition and shall have furnished the
Lender with a current draft of the Acquisition documents (and final copies
thereof as and when executed), appropriate financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements giving effect to such Acquisition, and if such Acquisition is for a
purchase price of $10,000,000 or more, pro forma projected financial statements
for the twelve (12) month period following such Acquisition after giving effect
to such Acquisition (including balance sheets, cash flows and income statements
by month










 

for the acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Lender may reasonably require, all
of which shall be in form reasonably satisfactory to the Lender;

(c)        The legal structure of the Acquisition shall be reasonably
satisfactory to the Lender;

(d)        After giving effect to the Acquisition, if the Acquisition is an
Acquisition of Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

(e)        Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or acquisition of Equity Interests, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by the Borrower under this Agreement;

(f)        If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Guarantor, as the Lender shall determine and the Lender shall have received a
first priority security interest in such property of such Subsidiary of the same
nature as constitutes Collateral under the Security Agreement; and

(g)        The Loan Parties shall have satisfied the Payment Conditions.

“Permitted Disposition” means any of the following:

(a)        Dispositions of inventory in the ordinary course of business;

(b)        Bulk sales or other dispositions of the Inventory of a Loan Party not
in the ordinary course of business in connection with Permitted Store Closings,
at arm’s length;

(c)        Non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

(d)        Licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided that, if requested
by the Lender, the Loan Parties shall have entered into an intercreditor
agreement with the Person operating such licensed department on terms and
conditions reasonably satisfactory to the Lender;

(e)        Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;

(f)        Sales, transfers and dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;










 

(g)        Sales, transfers and dispositions by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party; and

(h)        Dispositions constituting sale and leaseback transactions for an
aggregate consideration not to exceed $20,000,000 from and after the Closing
Date.

Notwithstanding anything to the contrary in the foregoing, if any Permitted
Disposition includes the Disposition of Intellectual Property used or useful in
connection with the Collateral, the purchaser, assignee or other transferee
thereof shall agree in writing to be bound by a royalty-free, non-exclusive
license of such Intellectual Property in favor of the Lender for use in
connection with the exercise of its rights and remedies under the Loan Documents
in the Collateral, which license shall be in form and substance reasonably
satisfactory to the Lender; provided that in the case of a Disposition of
Intellectual Property by the Loan Parties or any Subsidiary to a third party,
the transferee thereof shall be required to provide such a license only to the
extent to which the applicable license gives it a right to do so.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

(b)        Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Laws, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or are being contested in compliance with Section 6.04;

(c)        Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

(d)        Deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)        Liens in respect of judgments that would not constitute an Event of
Default hereunder;

(f)        Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;










 

(g)        Liens existing on the Closing Date listed on Schedule 7.01 to the
Disclosure Schedule and any Permitted Refinancings thereof;

(h)        Liens on fixed or capital assets or on Real Estate of any Loan Party
which secure Indebtedness permitted under clauses (c) and/or (d) of the
definition of Permitted Indebtedness so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition, (ii) the Indebtedness secured thereby does not exceed
the cost of acquisition of the applicable assets, and (iii) such Liens shall
attach only to the assets or Real Estate acquired, improved or refinanced with
such Indebtedness and shall not extend to any other property or assets of the
Loan Parties;

(i)         Liens in favor of the Lender;

(j)         Landlords’ and lessors’ statutory Liens in respect of rent not in
default;

(k)        Possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
Closing Date and other Permitted Investments, provided that such liens (a)
attach only to such Investments and (b) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;

(l)         Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s Liens, Liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

(m)       Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

(n)        Voluntary Liens on property (other than property of the type included
in the Borrowing Base) in existence at the time such property is acquired
pursuant to a Permitted Acquisition or on such property of a Subsidiary of a
Loan Party in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition; provided, that such Liens are not incurred in connection
with or in anticipation of such Permitted Acquisition and do not attach to any
other assets of any Loan Party or any Subsidiary; and

(o)        Liens in favor of customs and revenues authorities imposed by
applicable Laws arising in the ordinary course of business in connection with
the importation of goods and securing obligations (i) that are not overdue by
more than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto, if and to the extent
required in accordance with GAAP and (C) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation.

“Permitted Indebtedness” means each of the following:










 

(a)        Indebtedness outstanding on the Closing Date listed on Schedule 7.03
to the Disclosure Schedule and any Permitted Refinancing thereof;

(b)        Indebtedness of any Loan Party to any other Loan Party;

(c)        Purchase money Indebtedness of any Loan Party to finance the
acquisition of any personal property consisting solely of fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof, provided,  however, that the aggregate principal amount of Indebtedness
permitted by this clause (c) shall not exceed $10,000,000 at any time
outstanding and further provided that, if requested by the Lender, the Loan
Parties shall cause the holders of such Indebtedness to enter into a Collateral
Access Agreement on terms reasonably satisfactory to the Lender;

(d)        Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder and any Synthetic Lease
Obligations), provided that, the Loan Parties shall cause the holders of such
Indebtedness and the lessors under any sale-leaseback transaction to enter into
a Collateral Access Agreement on terms reasonably satisfactory to the Lender;

(e)        Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of Stores;

(f)        obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in commodity prices, interest rates or foreign exchange rates, and
not for purposes of speculation or taking a “market view;”

(g)        Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition;

(h)        Indebtedness of any Person that becomes a Subsidiary of a Loan Party
in a Permitted Acquisition, which Indebtedness is existing at the time such
Person becomes a Subsidiary of a Loan Party (other than Indebtedness incurred
solely in contemplation of such Person’s becoming a Subsidiary of a Loan Party);
and

(i)         The Obligations.

“Permitted Investments” means each of the following:

(a)        Readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of










 

not more than 180 days from the date of acquisition thereof; provided that the
full faith and credit of the United States is pledged in support thereof;

(b)        Commercial paper issued by any Person organized under the laws of any
state of the United States and at the time of the making of such Investment by
the Borrower, is rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(c)        Time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (b) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(d)        Fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than one hundred percent (100%)
of the repurchase obligation of such counterparty entity with whom such
repurchase agreement has been entered into;

(e)        Investments by the Borrower consistent with the Borrower’s investment
policy, which investment policy is approved by the Lender from time to time,
such approval not to be unreasonably withheld;

(f)        Investments existing on the Closing Date set forth on Schedule 7.02
to the Disclosure Schedule, but not any increase in the amount thereof or any
other modification of the terms thereof if such modified Investment would not
otherwise be a Permitted Investment in accordance with the provisions of (a)
through (m) of this definition;

(g)        (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties, and (iii)
additional Investments by Subsidiaries of the Loan Parties that are not Loan
Parties in other Subsidiaries that are not Loan Parties;

(h)        Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(i)         Guarantees constituting Permitted Indebtedness;










 

(j)         So long as no Default or Event of Default has occurred and is
continuing or would result from such Investment, Investments by any Loan Party
in Swap Contracts permitted hereunder;

(k)        Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with
suppliers, in each case in the ordinary course of business;

(l)         Advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an amount not to exceed
$100,000 to any individual at any time or in an aggregate amount not to exceed
$300,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes; and

(m)       Investments constituting Permitted Acquisitions; provided,  however,
that (i) such Investments shall be pledged to the Lender as additional
collateral for the Obligations pursuant to such agreements as may be reasonably
required by the Lender, and (ii) notwithstanding the foregoing, after the
occurrence and during the continuance of a Cash Dominion Event, Borrower shall
not be permitted to enter into Investments of the types specified in clauses (a)
through (e) unless either (A) no Loans or, if then required to be Cash
Collateralized, Letters of Credit are then outstanding, or (B) the Investment is
a temporary Investment pending expiration of an Interest Period for a
[LIBOR]Eurodollar Rate Loan, the proceeds of which Investment will be applied to
the Obligations after the expiration of such Interest Period.

Notwithstanding anything to the contrary contained in the foregoing, to the
extent any Permitted Investment includes Intellectual Property material and
necessary for the operation of the assets of the Loan Parties and their
Subsidiaries, taken as a whole, which constitutes Collateral, such Intellectual
Property shall be subject to a royalty-free, non-exclusive license in favor of
the Lender for the purpose of the Lender’s exercise of rights and remedies under
the Loan Documents in connection with the Collateral.

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced,
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted










 

Refinancing shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Credit Parties as those contained in the
documentation governing the Indebtedness being Refinanced (e) no Permitted
Refinancing shall have direct or indirect obligors who were not also obligors of
the Indebtedness being Refinanced, or greater guarantees or security, than the
Indebtedness being Refinanced, (f) such Permitted Refinancing shall be otherwise
on terms not materially less favorable to the Credit Parties than those
contained in the documentation governing the Indebtedness being Refinanced,
including, without limitation, with respect to financial and other covenants and
events of default, (g) the interest rate applicable to any such Permitted
Refinancing shall not exceed the then applicable market interest rate, and (h)
at the time thereof, no Default or Event of Default shall have occurred and be
continuing.

“Permitted Store Acquisition” means an Acquisition of, or opening by the
Borrower of, up to ten (10) Store locations in any transaction or group of
related transactions (including, but not limited to, by means of a lease or
sublease of property from any Person), in the ordinary course of business.

“Permitted Store Closings” means (a) Store closures and related Inventory
dispositions which do not exceed (i) in any Fiscal Year of the Borrower and its
Subsidiaries, ten percent (10%) of the number of the Borrower’s Stores as of the
beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Closing Date, thirty percent (30%) of the number of
the Borrower’s Stores in existence as of the Closing Date (net of new Store
openings), and (b) the related Inventory is either moved to a distribution
center or another retail location of the Borrower for future sale in the
ordinary course of business or is disposed of at such Stores in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Lender.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any [“]employee benefit plan[” (as such term is defined in] within
the meaning of Section 3(3) of ERISA[) established by] (including a Pension
Plan), maintained for employees of the Borrower or[, with respect to] any ERISA
Affiliate or any such [plan that is subject to Section 412 of]Plan to which the
[Code]Borrower or [Title IV of ERISA, ]any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Prepayment Event” means:

(a)        Any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party; provided that any
Permitted Disposition prior to the occurrence of a Cash Dominion Event shall not
be deemed a Prepayment Event;

(b)        Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Loan Party, unless (i) the proceeds
therefrom are required to be paid to the holder of a Lien on such property or
asset having priority over










 

the Lien of the Lender or (ii) other than during the continuance of a Cash
Dominion Event, Availability is greater than twenty percent (20%) of the Loan
Cap;

(c)        The issuance by a Loan Party of any Equity Interests, other than any
such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for
a Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including, without limitation, under the Borrower’s
2005 Amended and Restated Long-Term Incentive Plan);

(d)        The incurrence by a Loan Party of any Indebtedness for borrowed money
other than Permitted Indebtedness; or

(e)        The receipt by any Loan Party of any Extraordinary Receipts.

“Pro Forma Availability Condition” shall mean, as of any date of calculation,
Pro Forma Availability will be greater than 17.5% of the Loan Cap.

“Pro Forma Availability” shall mean, as of any date of calculation, after giving
pro forma effect to the transaction then to be consummated or payment to be
made, projected Availability as of the date of such transaction or payment and
as of the end of each Fiscal Month during the subsequent projected six (6)
Fiscal Months.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Qualified ECP Guarantor” means, at any time, each Loan Party with total
assets  exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under  the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract  participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower and its Subsidiaries as prescribed
by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents[ and], trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.[”]

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.










 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
Conversion or continuation of Committed Loans, a Committed Loan Notice, and (b)
with respect to an L/C Credit Extension, a Letter of Credit Application.

“Reserves” means all Inventory Reserves and Availability Reserves. The Lender
shall have the right, at any time and from time to time after the Closing Date
in its discretion to establish, modify or eliminate Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Lender by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment; provided, however, that transactions pursuant to
provisions in Equity Interests of the Borrower that allow employees, at their
option, to settle their tax obligations in respect thereof with a tender of a
portion of such Equity Interests back to the Borrower, and tax payments made by
the Borrower pursuant thereto, shall not be a Restricted Payment hereunder.
Without limiting the foregoing, “Restricted Payments” with respect to any Person
shall also include all payments made by such Person with any proceeds of a
dissolution or liquidation of such Person.

“RP Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, (b) after giving effect to such transaction or payment,
Pro Forma Availability is, and is  projected to be, greater than 20% of the Loan
Cap and the Consolidated Fixed Charge Coverage Ratio, as calculated on a
pro-forma basis for the applicable Measurement Period (as if such transaction or
payment had been made on the










 

first day of the applicable Measurement Period), is equal to or greater than
1.1:1.0, immediately preceding, and on a pro forma basis on the date thereof,
after giving effect to such dividend or repurchase. Prior to undertaking any
transaction or payment which is subject to the RP Conditions, the Loan Parties
shall deliver to the Lender evidence of satisfaction of the conditions contained
in clause (b) above on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to the
Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Effective Date” means May 12, 2020.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Lender.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Credit Card Notifications, any Collateral Access Agreement, and
each other security agreement or other instrument or document executed and
delivered to the Lender pursuant to this Agreement or any other Loan Document
granting a Lien to secure any of the Obligations.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.










 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract  participant” under the Commodity Exchange Act (determined prior to
giving effect to Section  9.23).

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

[“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Lender is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.]

“Store” means any retail store (including any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.










 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Lender.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the  meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include the Lender or any Affiliate of the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).










 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Lender) as long as any of the Interest
Period options set forth in the definition of “Interest Period” and that is
based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Lender from time to time in its reasonable discretion.

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06 hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trading with the Enemy Act” has the meaning set forth in Section 9.17.

“Trigger Event” has the meaning provided in Section 6.10(b).

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a [LIBOR]Eurodollar Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than State of New
York, “Uniform Commercial Code” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
dated as of July 1, 2007 (or such later version thereof as may be in effect at
the time of issuance).

“UFCA” has the meaning specified in Section 9.20(d).

“UFTA” has the meaning specified in Section 9.20(d).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in










 

accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” means the amount of any drawing under a Letter of Credit
for which the Borrower has failed to reimburse the L/C Issuer.

“Unrestricted Cash” means when referring to cash or cash equivalents of the
Borrower or any of its Subsidiaries, that such cash or cash equivalents (i) does
not appear (or would not be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Subsidiary or (ii) is
from time to time deposited is in a DDA, which DDA is subject to no Liens other
than those in favor of the Lender, but excluding any amounts on deposit in any
escrow, restricted special purpose or restricted account, such as an account
specifically designated for payroll or sales taxes.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Withholding Agent” means the Borrower and the Lender.

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein or in any other Loan Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (iii)
the words “hereto”,  “herein,” “hereof” and “hereunder,” and words of similar
import when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law, rule, or regulation shall, unless otherwise specified, refer to such
law, rule, or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.










 

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

(d)        Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in Dollars in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Letters of Credit
and Bank Products (other than Swap Contracts), providing Cash Collateralization)
of all of the Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Swap Contracts) other than (i)
unasserted contingent indemnification Obligations, (ii) any Obligations relating
to Bank Products (including Swap Contracts) that, at such time, are allowed by
the applicable Bank Product provider to remain outstanding without being
required to be repaid or Cash Collateralized, and (iii) any Obligations relating
to Cash Management Services that, at such time, are allowed by the applicable
provider of such Cash Management Services to remain outstanding without being
required to be repaid.

(e)        Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

1.03     Accounting Terms.

(a)        Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein; provided that all leases
that would be treated as operating leases for purposes of GAAPon the Closing
Date shall continue to be accounted for as operating leases for purposes of all
financial definitions and calculations hereunder regardless of any change to
GAAP following the Closing Date that would otherwise require such leases to be
treated as Capital Lease Obligations or the equivalent thereof.










 

(b)        Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

1.04     Rounding.  Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05     Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06     Letter of Credit Amounts.  Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

1.07     Currency Equivalents Generally.  Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Lender at such time on the basis of the Spot Rate (as defined
below) for the purchase of such currency with Dollars. For purposes of this
Section 1.07, the “Spot Rate” for a currency means the rate determined by the
Lender to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date of such determination;
provided that the Lender may obtain such spot rate from another financial
institution designated by the Lender if the Person acting in such capacity does
not have as of the date of determination a spot buying rate for any such
currency.

 

1.08     Interest Rates.  The Lender does not warrant, nor accept
responsibility, nor shall the Lender have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.










 

ARTICLE II.

 THE COMMITMENTS AND CREDIT EXTENSIONS

2.01     Committed Loans; Reserves. Subject to the terms and conditions set
forth herein, the Lender agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of the Lender’s Commitment; subject in each case to the
following limitations:

(a)        after giving effect to any Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap,

(b)        after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of the Lender, plus the Outstanding
Amount of all L/C Obligations shall not exceed the Commitment, and

(c)        the Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit.

Within the limits of the Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01.

2.02     Committed Borrowings, Conversions and Continuations of Committed Loans.

(a)        Committed Loans shall be either Base Rate Loans or [LIBOR]Eurodollar
Rate Loans as the Borrower may request subject to and in accordance with this
Section 2.02. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

(b)        Each Committed Borrowing, each Conversion of Committed Loans from one
Type to the other, and each continuation of [LIBOR]Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Lender, which may be given
by telephone. Each such notice must be received by the Lender not later than
11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Committed Borrowing of, Conversion to or continuation of [LIBOR]Eurodollar Rate
Loans or of any Conversion of [LIBOR]Eurodollar Rate Loans to Base Rate Loans,
and (ii) one Business Day prior to the requested date of any Committed Borrowing
of Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(b) must be confirmed promptly by delivery to the Lender of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Committed Borrowing of, Conversion to
or continuation of [LIBOR]Eurodollar Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Committed Borrowing of or Conversion to Base
Rate Loans shall be in such minimum amounts as the Lender may require. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Committed Borrowing, a Conversion of Committed
Loans from one Type to the other, or a continuation of [LIBOR]Eurodollar Rate
Loans, (ii) the requested date of










 

the Committed Borrowing, Conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, Converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be Converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a Conversion or
continuation, then the applicable Committed Loans shall be made as, or Converted
to, Base Rate Loans. Any such automatic Conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable [LIBOR]Eurodollar Rate Loans. If the Borrower requests a
Committed Borrowing of, Conversion to, or continuation of [LIBOR]Eurodollar Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Committed Borrowing is on the Closing Date, Section 4.01), the Lender
shall use reasonable efforts to make all funds available to the Borrower no
later than 4:00 p.m. either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Lender by the Borrower; provided, however, that
if, on the date the Committed Loan Notice with respect to such Committed
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Committed Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c)        The Lender, without the request of the Borrower, may advance any
interest, fees, service charge (including direct wire fees), and if an Event of
Default is then continuing, expenses or other payment to which any Credit Party
is entitled from the Loan Parties pursuant hereto or any other Loan Document,
and may charge the same to the Loan Account notwithstanding that an Overadvance
may result thereby. The Lender shall advise the Borrower of any such advance or
charge promptly after the making thereof. Such action on the part of the Lender
shall not constitute a waiver of the Lender’s rights and the Borrower’s
obligations under Section 2.04(b). Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(c) shall bear
interest at the interest rate then and thereafter applicable to Base Rate Loans.

(d)        Except as otherwise provided herein, a [LIBOR]Eurodollar Rate Loan
may be continued or Converted only on the last day of an Interest Period for
such [LIBOR]Eurodollar Rate Loan. During the existence of a Default or an Event
of Default, no Loans may be requested as, Converted to or continued as
[LIBOR]Eurodollar Rate Loans without the consent of the Lender.

(e)        The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for [LIBOR]Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Lender shall notify the Borrower of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.










 

(f)        After giving effect to all Committed Borrowings, all Conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not, at any time, be more than five (5)
Interest Periods in effect with respect to Committed Loans.

(g)        The Lender and the L/C Issuer shall have no obligation to make any
Loan or to provide any Letter of Credit if an Overadvance would result. The
Lender may, in its discretion, make Overadvances without the consent of the
Borrower and the L/C Issuer and the Borrower and the L/C Issuer shall be bound
thereby. An Overadvance is for the account of the Borrower and shall constitute
a Base Rate Loan and an Obligation and shall be repaid by the Borrower in
accordance with the provisions of Section 2.04(b). The making of any such
Overadvance on any one occasion shall not obligate the Lender to make or permit
any Overadvance on any other occasion or to permit such Overadvances to remain
outstanding.

2.03     Letters of Credit

(a)        The Letter of Credit Commitment.

(i)         Subject to the terms and conditions set forth herein, the L/C Issuer
agrees (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower and the other Loan Parties or their
respective Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b) below, and (2) to honor
drawings under the Letters of Credit; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Loan Cap and (y) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii)       The L/C Issuer shall not issue any Letter of Credit, if:

(A)       subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve (12) months after the date
of issuance or last extension; or

(B)       the expiry date of such requested Commercial Letter of Credit would
occur more than one hundred twenty (120) days after the date of issuance; or

(C)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless such Letter of Credit is Cash










 

Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as the Lender may agree); or

(D)       any order, judgment or decree of any Governmental

(E)       Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it; or

(F)       the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally; or

(G)       such Letter of Credit is to be denominated in a currency other than
Dollars; or

(H)       such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder.

(iii)      The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer in the form of
a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer.  Such Letter of Credit
Application must be received by the L/C Issuer not later than 11:00 a.m. at
least two (2) Business Days (or such other date and time as the L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D)










 

the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the L/C Issuer may require.

(ii)       Unless one or more applicable conditions contained in Article IV
 shall not then be satisfied or unless the L/C Issuer would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit under the
terms hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise),
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.

(iii)      If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of  Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the L/C Issuer may permit the
extension of such Standby Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided,  however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Standby Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) one or more of the applicable conditions specified in Section
4.02 is not then satisfied.

(c)        Drawings and Reimbursements.

(i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower thereof not less than two (2) Business Days prior to the Honor Date (as










 

defined below; provided, however, that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
L/C Issuer. On the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the amount of such payment, without regard to the
minimum and multiples specified in Section 2.02(b) for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the Loan
Cap and the conditions set forth in Section 4.02  (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. In the event that
such Committed Borrowing cannot be made pursuant to the terms hereof, then not
later than 11:00 a.m. on the Honor Date,the Borrower shall reimburse the L/C
Issuer in an amount equal to the amount of such drawing. With respect to any
Unreimbursed Amount that is not fully refinanced by a Committed Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of any Unreimbursed Amount,
which L/C Borrowing shall be due and payable on demand and shall bear interest
at the Default Rate for Base Rate Loans.

(d)        Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)         any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)       waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which  does not in fact materially prejudice the Borrower;










 

(v)        any honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

(vi)       any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which  documents must be received under, such Letter of Credit if
presentation after such date is  authorized by the UCC, the ISP or the UCP, as
applicable;

(vii)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries; or

(ix)       the fact that any Default or Event of Default shall have occurred and
be continuing.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(e)        Role of L/C Issuer. The Borrower agrees that, in paying any drawing
under a Letter of Credit, the L/C Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. Except as provided in the final
sentence of this clause (e), none of the Lender, the L/C Issuer nor any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Loan Party for (i) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; (ii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document, or (iii) for any action, neglect or omission under
or in connection with any Letter of Credit or Issuer Documents, including,
without limitation, the issuance or amendment of any Letter of Credit, the
failure to issue or amend any Letter of Credit, or the honoring or dishonoring
of any demand under any Letter of Credit, and such action or neglect or omission
will be binding upon the Loan Parties. The Borrower hereby










 

assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided,  however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement, In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary (or the L/C Issuer may refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit and may disregard any
requirement in a Letter of Credit that notice of dishonor be given in a
particular manner and any requirement that presentation be made at a particular
place or by a particular time of day), and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer shall not be
responsible for the wording of any Letter of Credit (including, without
limitation, any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance the L/C Issuer may
provide to the Borrower with drafting or recommending text for any Letter of
Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrower hereby acknowledges and agrees that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such wording or such
Letter of Credit will be effective. Without limiting the foregoing, the L/C
Issuer may, as it deems appropriate, modify or alter and use in any Letter of
Credit the terminology contained on the Letter of Credit Application for such
Letter of Credit. Notwithstanding anything to the contrary herein contained in
this clause (e), the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to punitive, consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence.  The L/C Issuer may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for  Worldwide Interbank Financial Telecommunication (“SWIFT”) message
or overnight courier, or  any other commercially reasonable means of
communicating with a beneficiary.

(f)        Cash Collateral. If, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.04, 2.05(c) and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this Section
2.03,  Section 2.04,  Section  2.05(c) and Section 8.02(c), “Cash Collateralize”
means to pledge and deposit with or deliver to the Lender, for the benefit of
the Credit Parties, as collateral for the L/C Obligations, cash or deposit
account balances in an amount equal to one hundred and three (103%) of the
Outstanding Amount of all L/C Obligations, pursuant to documentation in form and
substance satisfactory to the Lender and the L/C Issuer. The Borrower hereby
grants to the Lender a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing to secure all
Obligations. Such cash collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Bank of America under the sole and










 

exclusive dominion and control of the Lender. If at any time the Lender
determines that any funds held as cash collateral are subject to any right or
claim of any Person other than the Lender or that the total amount of such funds
is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrower will, forthwith upon demand by the Lender, pay to the Lender, as
additional funds to be deposited as cash collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as cash collateral that the Lender determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as cash collateral, such funds shall be
applied to reimburse the L/C Issuer and, to the extent not so applied, shall
thereafter be applied to satisfy other Obligations, as and to the extent such
other Obligations shall then be due and payable.

(g)        Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each Standby Letter of Credit and (ii) the rules of
the UCP shall apply to each Commercial Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and  the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or  inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required  or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any  order of a jurisdiction
where the L/C Issuer or the beneficiary is located, the practice stated in
the  ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official  commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International  Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h)        Letter of Credit Fees. The Borrower shall pay to the Lender for its
own account a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the average daily Stated Amount
under each such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first day after the end of each March,
June, September and December, or if such day is not a Business Day, on the next
succeeding Business Day, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (ii) computed on a quarterly basis in arrears.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.07(b) hereof.

(i)         Documentary and Processing Charges Payable to L/C Issuer.  The
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.










 

(j)         Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04     Prepayments.

(a)        The Borrower may, upon irrevocable notice to the Lender, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Lender not later than 11:00 a.m. (A) three (3) Business Days prior to any
date of prepayment of [LIBOR]Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of [LIBOR]Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in the case of either (ii) or (iii) above, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if [LIBOR]Eurodollar Rate Loans, the Interest Period(s) of such Loans. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a [LIBOR]Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(b)        If for any reason the Total Outstandings at any time exceed the Loan
Cap as then in effect, the Borrower shall immediately prepay the Loans and L/C
Borrowings and Cash Collateralize the L/C Obligations (other than L/C
Borrowings) in an aggregate amount equal to such excess; provided,  however,
that the Borrower shall not be required to Cash Collateralize the L/C
Obligations (other than L/C Borrowings) pursuant to this Section 2.04(b) unless
after the prepayment in full of the Loans the Total Outstandings exceed the Loan
Cap as then in effect.

(c)        The Borrower shall prepay the Loans and, after the occurrence and
during the continuance of an Event of Default or to the extent required by the
provisions of Section 2.05(c), Cash Collateralize the L/C Obligations to the
extent required pursuant to the provisions of Section 6.12 hereof.

(d)        The Borrower shall prepay the Loans (including L/C Borrowings) and,
after the occurrence and during the continuance of an Event of Default or to the
extent required by the provisions of Section 2.05(c), Cash Collateralize the
other L/C Obligations in an amount equal to the Net Cash Proceeds received by a
Loan Party on account of a Prepayment Event, irrespective of whether a Cash
Dominion Event then exists and is continuing.

(e)        Prepayments made pursuant to Section 2.04(b),  (c) and (d) above,
first, shall be applied ratably to the L/C Borrowings, second, shall be applied
ratably to the outstanding Committed Loans, third, after the occurrence and
during the continuance of an Event of Default, shall be used to Cash
Collateralize the remaining L/C Obligations; and,










 

fourth, the amount remaining, if any, after the prepayment in full of all L/C
Borrowings and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations (to the extent required
hereunder) in full shall be deposited by the Lender in a deposit account of the
Borrower and may be utilized by the Borrower in the ordinary course of its
business to the extent otherwise permitted hereunder. Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the L/C Issuer or the Lender,
as applicable, and, to the extent not so applied, shall thereafter be applied to
satisfy other Obligations, as and to the extent such other Obligations shall
then be due and payable.

2.05     Termination or Reduction of Commitments.

(a)        The Borrower may, without penalty or premium, upon irrevocable notice
to the Lender, terminate the Commitment or from time to time permanently reduce
the Commitment; provided that (i) any such notice shall be received by the
Lender not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Commitment.

(b)        If, after giving effect to any reduction of the Commitment, the
Letter of Credit Sublimit exceeds the amount of the Commitment, such Letter of
Credit Sublimit shall be automatically reduced by the amount of such excess.

(c)        Upon any reduction of the Commitment, the Commitment of the Lender
shall be reduced by such reduction amount. If, as a result of such termination
or reduction, (i) the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, the
Borrower shall contemporaneously with such reduction or termination, Cash
Collateralize such excess amount, and (ii) the Committed Loans would exceed the
Commitment,the Borrower shall contemporaneously with such reduction or
termination, pay the Lender an amount equal to such excess.

2.06     Repayment of Obligations.

Except as provided in Section 9.11 with respect to the collateralization of the
Other Liabilities, the Borrower shall repay to the Lender on the Termination
Date all Obligations outstanding on such date (other than contingent
indemnification claims for which a claim has not been asserted) and shall cause
each Letter of Credit to be returned to the L/C Issuer undrawn or shall Cash
Collateralize all L/C Obligations (to the extent not previously Cash
Collateralized as required herein).

2.07     Interest.

(a)        Subject to the provisions of Section 2.07(b) below, (i) each
[LIBOR]Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
[Adjusted LIBOR]Eurodollar Rate for such Interest Period plus










 

the Applicable Margin for [LIBOR]Eurodollar Rate Loans; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans.

(a)        (i)any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)       If any other Event of Default exists, then the Lender may notify the
Borrower that all outstanding Obligations shall bear interest retroactively from
the date such Default arose at a fluctuating interest rate per annum at all
times equal to the Default Rate and such Obligations shall bear interest
retroactively from the date such Default arose at the Default Rate to the
fullest extent permitted by Law.

(iii)      Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(b)        Except as provided in Section 2.07(b)(iii) interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

2.08     Fees.  In addition to certain fees described in subsections (h) and (i)
of Section 2.03:

(a)        Commitment Fee.  The Borrower shall pay to the Lender a commitment
fee equal to the Commitment Fee Percentage multiplied by the actual daily amount
by which the Commitment exceeds the Total Outstandings during the immediately
preceding Fiscal Quarter. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable[ quarterly] in
arrears on the [last Business Day of each Fiscal Quarter, commencing with the
first such date to occur after the Closing Date]first day after the end of each
March, June, September and December, or if such day is not a Business Day, on
the next succeeding Business Day, and on the last day of the Availability
Period.

(b)        Other Fees.  The Borrower shall pay to the Lender for its own account
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.09     Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid,










 

provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.11(a), bear interest for one day. Each determination by the
Lender of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

2.10     Evidence of Debt.

(a)        The Credit Extensions made by the Lender shall be evidenced by one or
more accounts or records maintained by the Lender (the “Loan Account”) in the
ordinary course of business. In addition, the Lender may record in the Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from the Lender, each payment and prepayment of principal of any such Loan,
and each payment of interest, fees and other amounts due in connection with the
Obligations due to the Lender. The accounts or records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lender to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. Upon the request of the Lender, the
Borrower shall execute and deliver to the Lender a Note, which shall evidence
the Lender’s Loans in addition to such accounts or records. The Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto. Upon receipt
of an affidavit and indemnity of the Lender as to the loss, theft, destruction
or mutilation of the Lender’s Note and upon cancellation of such Note, the
Borrower will issue, in lieu thereof, a replacement Note in favor of the Lender,
in the same principal amount thereof and otherwise of like tenor.

2.11     Payments Generally; Lender’s Clawback.

(a)        General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender, at the Lender’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. All payments received by the Lender after 2:00 p.m. shall, at
the option of the Lender, be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day (other than with
respect to payment of a [LIBOR]Eurodollar Loan), and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b)        Funding Source.  Nothing herein shall be deemed to obligate the
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by the Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.12     Increase in Commitments.










 

(a)        Request for Increase. Provided no Default or Event of Default then
exists or would arise therefrom, upon notice to the Lender, the Borrower may
from time to time, request an increase in the Commitment by an amount (for all
such requests) not exceeding $25,000,000; provided that (i) any such request for
an increase shall be in a minimum amount of $5,000,000, and (ii) the Borrower
may make a maximum of two (2) such requests. At the time of sending such notice,
the Borrower shall specify the time period within which the Lender is requested
to respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lender). The Lender shall notify the
Borrower of its willingness (or that it is not willing) to increase its
Commitment within the time specified above.

(b)        Effective Date and Allocations. If the Commitment is increased in
accordance with this Section, the Lender, in consultation with the Borrower,
shall determine the effective date (the “Increase Effective Date”) of such
increase.

(c)        Conditions to Effectiveness of Increase. As a condition precedent to
such increase, (i) the Borrower shall deliver to the Lender a certificate of
each Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.12, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (2) no Default or
Event of Default exists or would arise therefrom, (ii) the Borrower shall have
paid such fees to the Lender in respect of such increase as the Borrower and the
Lender may agree; (iii) if requested by the Lender, the Borrower shall deliver
an opinion or opinions, in form and substance reasonably satisfactory to the
Lender, from counsel to the Borrower reasonably satisfactory to the Lender and
dated such date; (iv) the Borrower shall have delivered such other instruments,
documents and agreements as the Lender may reasonably have requested; and (v) no
Default or Event of Default exists.

(d)        Conflicting Provisions. This Section shall supersede any provisions
in Section 9.01 to the contrary.

ARTICLE III.

 TAXES, YIELD PROTECTION AND ILLEGALITY

3.01     Taxes.

(a)        Defined Terms.  For purposes of this Section 3.01, the term
“applicable Law” includes FATCA and the term “Lender” includes any L/C Issuer.










 

(b)        Payments Free of Taxes.  Any and all payments by or on account of any
obligation of [the Borrower hereunder or]any Loan Party under any[ other] Loan
Document shall be made [free and clear of and ]without [reduction]deduction or
withholding for any [Indemnified ]Taxes[ (including any Other Taxes), provided
that if the Borrower shall be], except as required by applicable Law[ to
deduct].  If any [Indemnified Taxes (including]applicable Law (as determined in
the good faith discretion of the applicable Withholding Agent) requires the
deduction or withholding of any [Other Taxes)]Tax from any such
[payments]payment by a Withholding Agent, then the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then[
(i)] the sum payable by the applicable Loan Party shall be increased as
necessary so that after [making all required deductions]such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.01) the [applicable Credit
Party]Lender receives an amount equal to the sum it would have received had no
such [deductions]deduction or withholding been made[, (ii) the Borrower shall
make such deductions and (iii) the Borrower] shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with[ Law].

(c)        Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay[ any Other
Taxes] to the relevant Governmental Authority in accordance with applicable Law,
or at the option of the Lender timely reimburse it for the payment of, any Other
Taxes.

(d)        Indemnification by the Loan Parties. The Loan Parties shall indemnify
[each Credit Party]the Lender, within [ten (]10[)] days after demand therefor,
for the full amount of any Indemnified Taxes [or Other Taxes ](including
Indemnified Taxes [or Other Taxes ]imposed or asserted on or attributable to
amounts payable under this Section[)] 3.01) payable or paid by [such Credit
Party]the Lender or required to be withheld or deducted from a payment to the
Lender and any[ penalties, interest and] reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes [or Other Taxes
]were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by [a Credit Party (with a copy to ]the Lender[), or
by the Lender on its own behalf or on behalf of any Credit Party,] shall be
conclusive absent manifest error.

(e)        Evidence of Payments. As soon as practicable after any payment of[
Indemnified Taxes or Other] Taxes by the Borrower to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Lender the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of [the]any return [reporting]required by
applicable Law to report such payment or other evidence of such payment
reasonably satisfactory to the Lender.

(f)        Status of Lenders; Tax Documentation.










 

(i)         If the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, the
Lender shall deliver to the Borrower, at the time or times reasonably requested
by the Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, the Lender, if
reasonably requested by the Borrower shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not the Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject the
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of the Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

(A)       If the Lender is a U.S. Person, the Lender shall deliver to the
Borrower on or prior to the date on which the Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower), executed copies of IRS Form W-9 certifying that the Lender is exempt
from U.S. federal backup withholding tax; and

(B)       if a payment made to the Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if the Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower as may be necessary for the Borrower to comply with
their obligations under FATCA and to determine that the Lender has complied with
the Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)      The Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower in writing of its legal inability to do so.










 

(g)        Treatment of Certain Refunds. If [any Credit Party]the Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes [or Other Taxes ]as to which it has been indemnified by
[the]any Loan [Parties]Party or with respect to which [the Borrower]any Loan
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
the [Borrower]Loan Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by [the Borrower]a Loan
Party under this Section 3.01 with respect to the Taxes[ (including any Other
Taxes)] giving rise to such refund), net of all out-of-pocket expenses [of such
Credit Party](including Taxes) incurred by Lender, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Loan [Parties]Party, upon the request of [such
Credit Party, agree]the Lender, agrees to repay the amount paid over to the
[Borrower]Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to [such Credit Party]the Lender in the
event [that ]the Lender[ or the L/C Issuer] is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
clause (h), in no event will the Lender be required to pay any amount to the
Loan Party pursuant to this clause (g) the payment of which would place the
Lender in a less favorable net after-Tax position than the Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
 This subsection shall not be construed to require [any Credit Party]the Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to [the]any Loan [Parties]Party or any other
Person.

3.02     Illegality.  If the Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender or its applicable Lending Office to make, maintain or fund [LIBOR
Rate] Loans[,] or to determine or charge whose interest rates based uponis
determined by reference to the [LIBOR]Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then,
[on]upon notice thereof by the Lender to the Borrower, ([i]a) any obligation of
the Lender to make or continue [LIBOR]Eurodollar Rate Loans or to
[Convert]convert Base Rate Loans to [LIBOR]Eurodollar Rate Loans shall be
suspended, and  ([ii]b) if such notice asserts the illegality of [such]the
Lender making or maintaining Base Rate Loans the  interest rate on which is
determined by reference to the [LIBOR]Eurodollar Rate component of the Base
Rate,  the interest rate on which Base Rate Loans of [such]the Lender shall, if
necessary to avoid such  illegality, be determined by the Lender without
reference to the [LIBOR]Eurodollar Rate component of the  Base Rate, in each
case until the Lender notifies the Borrower that the circumstances giving rise
to such determination no longer exist.  Upon receipt of such notice, ([x]i)  the
Borrower shall, upon demand from the Lender, prepay or, if applicable,
[Convert]convert all [LIBOR]Eurodollar Rate Loans of the Lender to Base Rate
Loans  (the interest rate on which Base Rate Loans of [such]the Lender shall, if
necessary  to avoid such illegality, be determined by the Lender without
reference to the [LIBOR]Eurodollar Rate  component of the Base Rate), either on
the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such [LIBOR]Eurodollar Rate Loans to such day, or
immediately, if the Lender may not lawfully continue to maintain such
[LIBOR]Eurodollar Rate










 

Loans  and ([y]ii) if such notice  asserts the illegality of [such]the Lender
determining or charging interest rates based upon the [LIBOR  ]Eurodollar Rate,
the Lender shall during the period of such suspension compute the Base Rate
applicable to [ such]the Lender without reference to the [LIBOR]Eurodollar Rate
component thereof until[ the Lender is advised  in writing by such Lender that]
it is no longer illegal for [such]the Lender to determine or charge  interest
rates based upon the [LIBOR]Eurodollar Rate.  Upon any such prepayment or
[Conversion]conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or [Converted].converted, together with any additional amounts
required pursuant to Section 3.05.

3.03     Inability to Determine Rates.  [If ]the Lender determines that for any
reason

(a)        Subject to Section 3.03(c), if in connection with any request for a
[LIBOR]Eurodollar Rate Loan or a [Conversion]conversion to or continuation
thereof, (i)  the Lender determines that ([a]A) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such [LIBOR]Eurodollar Rate Loan, or  ([b]B)
adequate and reasonable means do not exist for determining the [LIBOR]Eurodollar
Rate for any requested Interest Period with respect to a proposed
[LIBOR]Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan utilizing the Eurodollar Rate Component (in each case with respect to
this clause (i), “Impacted Loans”), or ([c]ii)  the Lender determines that for
any reason the [LIBOR]Eurodollar Rate for any requested Interest Period with
respect to a proposed [LIBOR]Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lender of funding such Eurodollar Rate Loan, the Lender
will promptly so notify the Borrower. Thereafter, (x) the obligation of the
Lender to make or maintain [LIBOR] Rate Loans shall be suspended, the Lender
will promptly so notify the Borrower.  Thereafter, (x) the obligation of the
Lender to make or maintain Eurodollar Rate Loans shall be suspended, (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the [LIBOR  ]Rate component of the Base Rate, the utilization of the[ LIBOR Rate
component in determining ]Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case[,] until the Lender revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

(b)       Notwithstanding the foregoing, if the Lender has made the
determination described in clause (i) of Section 3.03(a), the Lender, in
consultation with the Borrower, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (i) the Lender revokes [such]the notice
delivered with respect to the Impacted Loans under clause (i) of the first
sentence of Section 3.03(a), (ii) the Lender notifies the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to the
Lender of funding the Impacted Loans, or (iii) the Lender










 

determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for the Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of the Lender to do any of the foregoing and
provides the Lender and the Borrower written notice thereof.

(c)        Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Lender determines (which determination shall be
conclusive absent manifest error), or the Borrower notifies the Lender that the
Borrower has determined, that:

(i)         adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)       the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Lender has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Lender, that will continue to provide
LIBOR after such specific date (such specific date, the “Scheduled
Unavailability Date”); or

(iii)      loans currently being executed, or that include language similar to
that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Lender or receipt by
the Lender of such notice, as applicable, the Lender and the Borrower may amend
this Agreement solely for the purpose of replacing LIBOR in accordance with this
Section 3.03 with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated credit facilities for such
alternative benchmarks and, in each case, including any mathematical or other
adjustments to such benchmark giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks,  which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Lender from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”).  Such LIBOR Successor Rate shall be applied in a manner consistent with
market practice; provided that to the extent such market practice is not
administratively feasible for the Lender, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Lender.










 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Lender will promptly so notify the Borrower.  Thereafter, (x)
the obligation of the Lender to make or maintain Eurodollar Rate Loans shall be
suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, the Borrower may revoke
any pending request for a [Committed ]Borrowing of, [Conversion]conversion to or
continuation of [LIBOR]Eurodollar Rate Loans (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) or, failing that, will be deemed to
have [Converted]converted such request into a request for a [Committed
]Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than one
percent (1.00%) for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the Lender will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

3.04     Increased Costs; Reserves on [LIBOR]Eurodollar Rate Loans.

(a)        Increased Costs Generally.  If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement [reflected in the LIBOR
Rate]contemplated by Section 3.04(e)) or the L/C Issuer;

(ii)       subject the Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any [LIBOR]Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to the Lender or the L/C Issuer
in respect thereof (except for (A) Indemnified Taxes[ or Other], (B) Taxes
[covered by Section 3.01 and the imposition of, or any change in]described in
clauses (b) through (c) of the [rate]definition of[, any] Excluded [Tax payable
by the Lender or the L/C Issuer]Taxes and (C) or Connection Income Taxes); or

(iii)      impose on the Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or
[LIBOR]Eurodollar Rate Loans made by the Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any [LIBOR]Eurodollar
Rate Loan (or of maintaining










 

its obligation to make any such Loan), or to increase the cost to the Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by the Lender
or the L/C Issuer hereunder (whether of principal, interest or any other amount)
then, upon request of the Lender or the L/C Issuer, the Loan Parties will pay to
the Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate the Lender or the L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b)        Capital Requirements. If the Lender or the L/C Issuer determines that
any Change in Law affecting the Lender or the L/C Issuer or the Lender’s or the
L/C Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on the Lender’s or the L/C
Issuer’s capital or on the capital or liquidity of the Lender’s or the L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of the Lender or the Loans made by, or participations in Letters of
Credit held by, the Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which the Lender or the L/C Issuer or the Lender’s or the
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s or the L/C Issuer’s policies and the
policies of the Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Loan Parties will pay to the
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate the Lender or the L/C Issuer or the Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c)        Certificates for Reimbursement. A certificate of the Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate the
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Loan Parties shall pay the Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)        Delay in Requests. Failure or delay on the part of the Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of the Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Loan Parties shall not be
required to compensate the Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that the Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of the Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)        Reserves on [LIBOR]Eurodollar Rate Loans. The Borrower shall pay to
the Lender, as long as the Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as [“]“Eurocurrency liabilities”[“]), additional
interest on the unpaid principal










 

amount of each [LIBOR]Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by the Lender (as determined by the Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Lender) of such additional interest from the Lender. If the Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

3.05     Compensation for Losses.  Upon demand of the Lender from time to time,
the Borrower shall promptly compensate the Lender for and hold the Lender
harmless from any loss, cost or expense incurred by it as a result of:

(a)        any continuation, Conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)        any failure by the Borrower (for a reason other than the failure of
the Lender to make a Loan) to prepay, borrow, continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each
[LIBOR]Eurodollar Rate Loan made by it at the [LIBOR]Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank market for
a comparable amount and for a comparable period, whether or not such
[LIBOR]Eurodollar Rate Loan was in fact so funded.

3.06     Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Commitment and repayment of all other
Obligations hereunder.

ARTICLE IV.

 CONDITIONS PRECEDENT TO CLOSING AND CREDIT EXTENSIONS

4.01     Conditions to Closing.  The effectiveness of this Agreement is subject
to satisfaction of the following conditions precedent:

(a)        The Lender’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif “via e-mail) (followed promptly by originals) unless otherwise
specified, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Lender:

(i)         counterparts of this Agreement each properly executed by a
Responsible Officer of the signing Loan Party and the Lender;










 

(ii)       a Note executed by the Borrower in favor of the Lender, if requested
by the Lender;

(iii)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Lender may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

(iv)       copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Lender may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing, and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;

(v)        a favorable opinion of Alston & Bird, LLP, counsel to the Loan
Parties, addressed to the Lender, as to such matters concerning the Loan Parties
and the Loan Documents as the Lender may reasonably request;

(vi)       a certificate of a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.01 and 4.02 have been satisfied, (B)
that there has been no event or circumstance since the date of the unaudited
financial statements of the Borrower and its Subsidiaries for the quarter ended
July 30, 2011 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (C) to the Solvency
of the Loan Parties as of the Closing Date after giving effect to the
transactions contemplated hereby, and (D) either that (1) no consents, licenses
or approvals are required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, or (2) that all such consents, licenses
and approvals have been obtained and are in full force and effect;

(vii)     evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Lender required under the
Loan Documents have been obtained and are in effect;

(a)        a payoff letter from the lender under the Existing Credit Agreement
satisfactory in form and substance to the Lender evidencing that the Existing
Credit Agreement has been or concurrently with the Closing Date is being
terminated, all obligations thereunder have been or concurrently with the
Closing Date are being paid in full;










 

(i)         the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;

(ii)       all other Loan Documents, each duly executed by the applicable Loan
Parties;

(iii)      a written report regarding the results of a commercial finance
examination and quality of earnings report of the Loan Parties, which shall be
satisfactory to the Lender and shall be paid by crediting the treasury
management analysis fees payable by the Borrower to the Lender or any of its
Affiliates pursuant to the Fee Letter;

(b)        results of searches or other evidence reasonably satisfactory to the
Lender (in each case dated as of a date reasonably satisfactory to the Lender)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases
satisfactory to the Lender are being tendered concurrently with such extension
of credit or other arrangements satisfactory to the Lender for the delivery of
such termination statements and releases have been made;

(i)         (A)      all documents and instruments, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the Lender
to be filed, registered or recorded to create or perfect the first priority
Liens intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Lender, (B) the Credit Card Notifications and Blocked Account Agreements
required pursuant to Section 6.12 hereof shall have been obtained, and (C)
control agreements with respect to the Loan Parties’ securities and investment
accounts have been obtained; and

(c)        such other assurances, certificates, documents, consents or opinions
as the Lender reasonably may require.

(d)        Availability shall be not less than $25,000,000.

(e)        The Lender shall have received a Borrowing Base Certificate dated the
Closing Date, relating to the month ended on September 30, 2011, and executed by
a Responsible Officer of the Borrower.

(f)        The Lender shall be reasonably satisfied that any financial
statements delivered to it fairly present the business and financial condition
of the Loan Parties and that there has been no Material Adverse Effect since the
date of the unaudited financial statements of the Borrower and its Subsidiaries
for the quarter ended July 30, 2011.

(g)        The Lender shall have received and be satisfied with (i) a detailed
forecast for the period commencing on the Closing Date and extending through
January 31, 2013, which shall include an Availability model, Consolidated income
statement, balance sheet, and statement of cash flow, by month, each prepared in
conformity with GAAP and










 

consistent with the Loan Parties’ then current practices and (b) such other
information (financial or otherwise) reasonably requested by the Lender.

(h)        There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(i)         There shall not have occurred any default of any Material Contract
of any Loan Party.

(j)         The consummation of the transactions contemplated hereby shall not
violate any Law or any Organization Document.

(k)        All fees required to be paid to the Lender on or before the Closing
Date shall have been paid in full.

(l)         The Borrower shall have paid all fees, charges and disbursements of
counsel to the Lender to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Lender).

(m)       The Lender shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

(n)        No material changes in governmental regulations or policies affecting
any Loan Party or any Credit Party shall have occurred prior to the Closing
Date.

(o)        The Closing Date shall have occurred on or before October 28, 2011.
The Lender shall notify the Borrower of the Closing Date, and such notice shall
be conclusive and binding on the Loan Parties

4.02     Conditions to all Credit Extensions.  The obligation of the Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a Conversion of Committed Loans to the other Type, or a
continuation of [LIBOR]Eurodollar Rate Loans) and of each L/C Issuer to issue
each Letter of Credit is subject to the following conditions precedent:

(a)        The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date and (ii) for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.










 

(b)        No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c)        The Lender and, if applicable, the L/C Issuer shall have received a
Request for Credit Extension in accordance with the requirements hereof.

(d)        No event or circumstance which could reasonably be expected to result
in a Material Adverse Effect shall have occurred.

(e)        After giving effect to the Credit Extension requested to be made on
any such date and the use of proceeds thereof, Availability shall be greater
than zero.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans to the other Type or a continuation of
[LIBOR]Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty by the Borrower that the conditions specified in
Sections 4.02(a), (b), (d) and ([b) and (d]e) have been satisfied on and as of
the date of the applicable Credit Extension.

ARTICLE V.

 REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Lender and the other Credit Parties that:

5.01     Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (c), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect. Schedule 5.01 to the Disclosure Schedule sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, organization type,
organization number, if any, issued by its state of incorporation or
organization, and its federal employer identification number.

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries










 

or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; (c) result
in or require the creation of any Lien upon any asset of any Loan Party (other
than Liens in favor of the Lender under the Security Documents); or (d) violate
any Law.

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

5.04     Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.05     Financial Statements; No Material Adverse Effect.

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, as and to the extent required in
accordance with GAAP.

(b)        The unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries dated May 2, 2015, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries on a Consolidated basis as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)        Since the date of the unaudited financial statements of the Borrower
and its Subsidiaries for the quarter ended May 2, 2015, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.










 

(d)        To the best knowledge of the Borrower, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, (i) in any financial information delivered or to be
delivered to the Lender, (ii) of the Borrowing Base, (iii) of covenant
compliance calculations provided hereunder or (iv) of the assets, liabilities,
financial condition or results of operations of the Borrower and its
Subsidiaries on a Consolidated basis.

(e)        The Consolidated forecasted balance sheet and statements of income
and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Loan Parties’ best estimate of its future financial performance.

5.06     Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07     No Default.  No Loan Party or any Subsidiary is in default under or
with respect to any Material Contract or any Material Indebtedness. No Default
or Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08     Ownership of Property; Liens.

(a)        Each of the Loan Parties and each Subsidiary thereof has good record
and marketable title in fee simple to or valid leasehold interests in, all Real
Estate necessary or used in the ordinary conduct of its business. Each of the
Loan Parties and each Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business.

(b)        Schedule 5.08(b)(1) to the Disclosure Schedule sets forth the address
(including street address, county and state) of all Real Estate (excluding
Leases) that is owned by the Loan Parties and each of their Subsidiaries,
together with a list of the holders of any mortgage or other Lien thereon as of
the Closing Date. Each Loan Party and each of its Subsidiaries has good,
marketable and insurable fee simple title to the Real Estate owned by such Loan
Party or such Subsidiary, free and clear of all Liens, other than Permitted
Encumbrances. Schedule 5.08(b)(2) to the Disclosure Schedule sets forth the
address (including street address, county and state) of all Leases of the Loan
Parties, together with the name of each lessor and its contact information with
respect to each such Lease as of the Closing Date. Each of such Leases is in
full force and effect and the Loan Parties are not in default of the terms
thereof.










 

(c)        Schedule 7.01 to the Disclosure Schedule sets forth a complete and
accurate list of all Liens on the property or assets of each Loan Party and each
of its Subsidiaries, showing as of the Closing Date the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property of each Loan
Party and each of its Subsidiaries is subject to no Liens, other than Permitted
Encumbrances.

(d)        Schedule 7.02 to the Disclosure Schedule sets forth a complete and
accurate list of all Investments held by any Loan Party or any Subsidiary of a
Loan Party on the Closing Date, showing as of the Closing Date the amount,
obligor or issuer and maturity, if any, thereof.

(e)        Schedule 7.03 to the Disclosure Schedule sets forth a complete and
accurate list of all Indebtedness of each Loan Party or any Subsidiary of a Loan
Party on the Closing Date, showing as of the Closing Date the amount, obligor or
issuer and maturity thereof.

5.09     Environmental Compliance.

(a)        No Loan Party or any Subsidiary thereof (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b)        None of the properties currently or formerly owned, leased or
operated by any Loan Party or any Subsidiary thereof is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property; to the best of the knowledge of the
Loan Parties, there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any Subsidiary
thereof or on any property formerly owned or operated by any Loan Party or
Subsidiary thereof; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or Subsidiary thereof;
and to the best knowledge of the Loan Parties, Hazardous Materials have not been
[released, discharged]Released on, at under or [disposed of on]from any property
currently or formerly owned, leased or operated by any Loan Party or any
Subsidiary thereof.

(c)        No Loan Party or any Subsidiary thereof is undertaking, and no Loan
Party or any Subsidiary thereof has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened [release,
discharge or disposal]Release of Hazardous Materials at, on, under or from any
site, location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law; and to the
best knowledge of the Loan Parties, all Hazardous










 

Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned, leased or operated by any Loan
Party or any Subsidiary thereof have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any Subsidiary
thereof.

(d)       Except, in each case, as could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, the Loan Parties and
their respective Subsidiaries: (A) are, and within the period of all applicable
statutes of limitation have been, in compliance with all applicable
Environmental Laws; (B) hold all Environmental Permits (each of which is in full
force and effect) required for any of their current or intended operations or
for any property owned, leased, or otherwise operated by any of them; (C) are,
and within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits; (D) to the extent within the
control of the Loan Parties and their respective Subsidiaries, will timely renew
and comply with each of their Environmental Permits and any additional
Environmental permits that may be required of any of them without material
expense, and timely comply with any current, future or potential Environmental
Law without material expense; and (E) are not aware of any requirements proposed
for adoption or implementation under any Environmental Law.

5.10     Insurance.  The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption, property damage and directors and
officers liability insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties or the applicable Subsidiary operates. Schedule 5.10 to the Disclosure
Schedule sets forth a description of all insurance maintained by or on behalf of
the Loan Parties and their Subsidiaries as of the Closing Date. As of the
Closing Date, each insurance policy listed on Schedule 5.10 to the Disclosure
Schedule is in full force and effect and all premiums in respect thereof that
are due and payable have been paid.

5.11     Taxes.  The Loan Parties and their Subsidiaries have filed all federal,
state and other tax returns and reports required to be filed, and have paid all
federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which Taxes no Lien has been filed and
which contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing such obligation. There is no proposed
tax assessment against any Loan Party or any Subsidiary that would, if made,
have a Material Adverse Effect. No Loan Party or any Subsidiary thereof is a
party to any tax sharing agreement.

5.12     ERISA Compliance.










 

(a)        Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other [federal]Federal or state
[Laws]laws.  Each Pension Plan that is intended to [qualify]be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the [IRS]Internal Revenue Service to the effect that the form of such Plan
is qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the [IRS with respect thereto and, to]Internal
Revenue Service.  To the best knowledge of the Borrower, nothing has occurred
[which]that would prevent[,] or cause the loss of[,] such [qualification. The
Loan Parties and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan. No Lien imposed under the Code or
ERISA exists or is likely to arise on account of any Plan]tax-qualified status.

(b)                    There are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c)        (i)        No ERISA Event has occurred[ or is], and neither the
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to [occur; (ii) no Pension Plan has any
Unfunded Pension Liability]constitute or result in an ERISA Event with respect
to any Pension Plan or Multiemployer Plan; (ii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iii) neither [any Loan
Party]the Borrower nor any ERISA Affiliate has incurred[, or reasonably expects
to incur,] any liability under Title IV of ERISA [with respect to any Pension
Plan (]to the PBGC other than for the payment of premiums[ due and not
delinquent under Section 4007 of ERISA); (iv) neither any Loan Party] nor any
ERISA Affiliate [has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither any Loan Party], and there
are no premium payments which have become due that are unpaid; (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to [Sections]Section 4069 or Section 4212(c) of ERISA; and (v) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.










 

(d)       Neither the Borrower or any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than Pension Plans not otherwise
prohibited by this Agreement.

(e)        The Borrower represents and warrants as of the Second Amendment
Effective Date that the Borrower is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA, or otherwise) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments.

5.13     Subsidiaries; Equity Interests.  As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13 to the Disclosure Schedule, which sets forth the legal name,
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary. All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts specified
on Part (a) of Schedule 5.13 free and clear of all Liens except for those
created under the Security Documents. Except as set forth in Schedule 5.13,
there are no outstanding rights to purchase any Equity Interests in any
Subsidiary. As of the Closing Date, the Loan Parties have no equity investments
in any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13. All of the outstanding Equity Interests of the
Subsidiaries of the Borrower have been validly issued, and are fully paid and
non-assessable and are owned in the amounts specified on Part (c) of Schedule
5.13 free and clear of all Liens except for those created under the Security
Documents. The copies of the Organization Documents of each Loan Party and each
amendment thereto provided pursuant to Section 4.01 are true and correct copies
of each such document, each of which is valid and in full force and effect.

5.14     Margin Regulations; Investment Company Act.

(a)        (a)       No Loan Party is engaged or will be engaged, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. None of
the proceeds of the Credit Extensions shall be used directly or indirectly for
the purpose of purchasing or carrying any margin stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any margin stock or for any other purpose that might cause any of the
Credit Extensions to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB.

(b)        None of the Loan Parties, any Person Controlling any Loan Party, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15     Disclosure.   Each Loan Party has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected










 

to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16     Compliance with Laws.  Each of the Loan Parties and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17     Intellectual Property; Licenses, Etc.  The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

5.18     Labor Matters. Except as set forth on Schedule 5.18 to the Disclosure
Schedule, (a) there are no strikes, lockouts, slowdowns or other material labor
disputes against any Loan Party or any Subsidiary thereof pending or, to the
knowledge of any Loan Party, threatened; (b) the hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters.; (c) no Loan Party or any of its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law; (d) all payments due from any Loan Party and its
Subsidiaries, or for which any claim may be made against any Loan Party or any
of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or properly accrued in accordance
with GAAP as a liability on the books of such Loan Party; (e) no Loan Party or
any Subsidiary is a party to or bound by any collective bargaining agreement,
management agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement; (f) there are no representation proceedings pending or, to any
Loan Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition; (g) there are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be










 

filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries; and (h)
the consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any of its Subsidiaries is bound.

 

5.19     Security Documents.

The Security Agreement creates in favor of the Lender, for the benefit of the
Secured Parties referred to therein, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The financing statements, releases and other
filings are in appropriate form and have been or will be filed in the offices
specified in Schedule II of the Security Agreement. Upon such filings and/or the
obtaining of “control” (as defined in the UCC), the Lender will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in all Collateral that may be perfected under the UCC
(in effect on the date this representation is made) by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, in each case prior and
superior in right to any other Person.

5.20     Solvency.

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

5.21     Deposit Accounts; Credit Card Arrangements.

(a)        Schedule 5.21(a) to the Disclosure Schedule sets forth a list of all
DDAs maintained by the Loan Parties as of the Closing Date, which Schedule
includes, with respect to each DDA (i) the name and address of the depository;
(ii) the account number(s) maintained with such depository; (iii) a contact
person at such depository, and (iv) the identification of each Blocked Account
Bank.

(b)        Schedule 5.21(b) to the Disclosure Schedule sets forth a list
describing all arrangements as of the Closing Date to which any Loan Party is a
party with respect to the processing and/or payment to such Loan Party of the
proceeds of any credit card charges and debit card charges for sales made by
such Loan Party.










 

5.22     Brokers.  No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

5.23     Trade Relations.  There exists no actual or, to the knowledge of any
Loan Party, threatened, termination or cancellation of, or any material adverse
modification or change in the business relationship of any Loan Party with any
supplier material to its operations.

5.24     Material Contracts. Schedule 5.24 to the Disclosure Schedule sets forth
all Material Contracts to which any Loan Party is a party or is bound as of the
Closing Date. The Loan Parties have delivered true, correct and complete copies
of such Material Contracts to the Lender on or before the Closing Date. The Loan
Parties are not in breach or in default in any material respect of or under any
Material Contract and have not received any notice of the intention of any other
party thereto to terminate any Material Contract.

5.25     Casualty.  Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.26     OFAC. No Loan Party, nor any of its Subsidiaries, nor, to the knowledge
of any Loan Party or any of its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by one or more individuals or entities that are (a)
currently the subject or target of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals or HMT’s Consolidated List of Financial Sanctions
Targets, or any similar list enforced by any other relevant sanctions authority
or (c) located, organized or resident in a Designated Jurisdiction.  The Loan
Parties and their Subsidiaries have conducted their businesses in compliance in
all material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.

5.27     Anti-Corruption Laws.  The Loan Parties and their Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other applicable anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws

5.28     Beneficial Ownership Certificate. As of the Second Amendment Effective
Date, the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

5.29     Covered Entities.  No Loan Party is a Covered Entity.

5.30     EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.










 

ARTICLE VI.

 AFFIRMATIVE COVENANTS

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

6.01     Financial Statements.  Deliver to the Lender, in form and detail
satisfactory to the Lender:

(a)        as soon as available, but in any event within ninety (90) days after
the end of each Fiscal Year of the Borrower, a Consolidated balance sheet of the
Borrower (commencing with the Fiscal Year ending January 28, 2012) and its
Subsidiaries as at the end of such Fiscal Year, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Lender, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

(b)        as soon as available, but in any event within forty-five (45) days
after the end of each of the Fiscal Quarters of each Fiscal Year of the Borrower
(commencing with the Fiscal Quarter ended October 29, 2011), a Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter, and the related Consolidated statement of income or operations for such
Fiscal Quarter and for the portion of the Borrower’s Fiscal Year then ended, and
the related statement of cash flows for the portion of the Borrower’s Fiscal
Year then ended, setting forth in each case, as applicable, in comparative form
the figures for (A) such period set forth in the projections delivered pursuant
to Section 6.01(d) hereof, (B) the corresponding Fiscal Quarter of the previous
Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(c)        if Availability is less than twenty percent (20%) of the Loan Cap at
any time, as soon as available, but in any event within thirty (30) days after
the end of each of the Fiscal Months of each Fiscal Year of the Borrower, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Month, and the related Consolidated statement of income or
operations for such Fiscal Month, and for the portion of the Borrower’s Fiscal
Year then ended and the related statement of cash flows for the portion of the
Borrower’s Fiscal Year then ended, setting forth in each case, as applicable,










 

in comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal Month
of the previous Fiscal Year and (C) the corresponding portion of the previous
Fiscal Year, all in reasonable detail, such Consolidated statements to be
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of the end of such Fiscal Month in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(d)        as soon as available, but in any event at least thirty (30) days
before the end of each Fiscal Year of the Borrower, forecasts prepared by
management of the Borrower, in form satisfactory to the Lender, of Availability
and the Consolidated balance sheets and statements of income or operations and
cash flows of the Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year.

6.02     Certificates; Other Information.  Deliver to the Lender, in form and
detail satisfactory to the Lender:

(a)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b) and (c) (commencing with the delivery of the
financial statements for the Fiscal Quarter ended October 29, 2011, or at any
time that the Borrower is obligated to deliver monthly financial statements
pursuant to Section 6.01(c), with each monthly financial statement) (i) a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide a statement of reconciliation conforming such financial
statements to GAAP and (ii) with respect to the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a copy of management’s
discussion and analysis with respect to such financial statements;

(b)        (i) if there are no outstanding Committed Borrowings or other amounts
payable by the Borrower or its Subsidiaries on account of any Loans made to the
Borrower and the L/C Obligations do not exceed $5,000,000, on the fifteenth
(15th) day of each Fiscal Quarter (or, if such day is not a Business Day, on the
next succeeding Business Day), a certificate in the form of Exhibit E (a
“Borrowing Base Certificate”) showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Quarter, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Borrower; (ii) if the conditions of clause (b)(i) are
not satisfied, such Borrowing Base Certificate shall be delivered on the
fifteenth (15th) day of each Fiscal Month (or, if such day is not a Business
Day, on the next succeeding Business Day) showing the Borrowing Base as of the
close of business as of the last day of the immediately preceding Fiscal Month;
and (iii) at any time that an Accelerated Borrowing Base Delivery Event has
occurred and is continuing, such Borrowing Base Certificate shall be delivered
on a Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday;










 

(c)        promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the accounts or books of
the Loan Parties or any Subsidiary, or any audit of any of them, including,
without limitation, specifying any Internal Control Event;

(d)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange;

(e)        the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

(f)        promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Material Indebtedness of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lender
pursuant to Section 6.01 or any other clause of this Section 6.02;

(i)         as soon as available, but in any event within thirty (30) days after
the end of each Fiscal Year of the Loan Parties, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and its Subsidiaries and containing such additional information as the
Lender may reasonably specify;

(g)        promptly after the Lender’s request therefor, copies of all Material
Contracts and documents evidencing Material Indebtedness;

(i)         promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; [and]

(h)        promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Lender may from time to
time reasonably request. Documents required to be delivered pursuant to Section
6.01(a),  (b),  Section 6.02(c) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the










 

date (i) on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website on the Internet at the website address listed on
Schedule 9.02 hereto; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which the
Lender has access (whether a commercial, third-party website or whether
sponsored by the Lender); provided that the Borrower shall notify the Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Lender by electronic mail electronic versions (i.e., soft copies) of such
documents. The Lender shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery; and

(i)         promptly following any [such ]request [for delivery]therefor,
information and documentation reasonably requested by the Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.

6.03     Notices. Promptly notify the Lender:

(a)        of the occurrence of any Default or Event of Default;

(b)        of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect,

(c)        of any breach or non-performance of, or any default under, a Material
Contract or with respect to Material Indebtedness of any Loan Party or any
Subsidiary thereof;

(d)        of any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;

(e)        of the occurrence of any ERISA Event;

(f)        of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(g)        of any change in any Loan Party’s senior executive officers;

(h)        of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

(i)         of any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;










 

(j)         of the filing of any Lien for unpaid Taxes against any Loan Party;

(k)        of any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any interest in a material portion of the Collateral under power of eminent
domain or by condemnation or similar proceeding or if any material portion of
the Collateral is damaged or destroyed;

(l)         of any transaction of the nature prohibited or restricted in Article
VII hereof, occurring after the Closing Date, and

(m)       of any failure by any Loan Party to pay rent at (i) any of the Loan
Parties’ distribution centers or warehouses or (ii) any of such Loan Party’s
locations if such failure continues for more than ten (10) days following the
day on which such rent first came due and such failure would be reasonably
likely to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

6.04     Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators, and carriers) which, if unpaid, would by Law become a Lien upon
its property, and (c) all Material Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case, where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (c) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (d) no Lien has been filed with respect thereto and
(e) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Lender with respect to determining Reserves
pursuant to this Agreement.

6.05     Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

6.06     Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals










 

and replacements thereof except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

6.07     Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies reasonably acceptable to the Lender not Affiliates
of the Loan Parties, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business and operating in the same or similar
locations or as is required by Law, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and as are
reasonably acceptable to the Lender.

(a)        Maintain for themselves and their Subsidiaries, a Directors and
Officers insurance policy, and a “Blanket Crime” policy including employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property, and computer fraud coverage with responsible
companies in such amounts as are customarily carried by business entities
engaged in similar businesses similarly situated, and upon request by the Lender
furnish the Lender certificates evidencing renewal of each such policy.

(b)        Cause fire and extended coverage policies maintained with respect to
any Collateral to be endorsed or otherwise amended to include (i) lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Lender, which endorsements or amendments shall provide that the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Lender, (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer and (iii) such
other provisions as the Lender may reasonably require from time to time to
protect the interests of the Credit Parties.

(c)        Cause commercial general liability policies to be endorsed to name
the Lender as an additional insured.

(d)        Cause business interruption policies to name the Lender as a loss
payee and to be endorsed or amended to include (i) a provision that, from and
after the Closing Date, the insurer shall pay all proceeds otherwise payable to
the Loan Parties under the policies directly to the Lender, (ii) a provision to
the effect that none of the Loan Parties, the Lender or any other party shall be
a co-insurer and (iii) such other provisions as the Lender may reasonably
require from time to time to protect the interests of the Credit Parties.

(e)        Cause each such policy referred to in this Section 6.07 to also
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Lender (giving the Lender the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Lender.

(f)        Deliver to the Lender, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other










 

evidence of renewal of a policy previously delivered to the Lender, including an
insurance binder) together with evidence satisfactory to the Lender of payment
of the premium therefor.

(g)        Permit any representatives that are designated by the Lender to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby.

Notwithstanding the foregoing, unless a Cash Dominion Event has occurred and is
continuing the Lender shall remit to the Borrower any casualty insurance
proceeds it receives pursuant to Section 6.07(c) and (e). None of the Credit
Parties, or their agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this Section
6.07. Each Loan Party shall look solely to its insurance companies or any other
parties other than the Credit Parties for the recovery of such loss or damage
and such insurance companies shall have no rights of subrogation against any
Credit Party or its agents or employees. If, however, the insurance policies do
not provide waiver of subrogation rights against such parties, as required
above, then the Loan Parties hereby agree, to the extent permitted by law, to
waive their right of recovery, if any, against the Credit Parties and their
agents and employees. The designation of any form, type or amount of insurance
coverage by any Credit Party under this Section 6.07 shall in no event be deemed
a representation, warranty or advice by such Credit Party that such insurance is
adequate for the purposes of the business of the Loan Parties or the protection
of their properties.

6.08     Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

6.09     Books and Records; Accountants.

(a)        Maintain (i) proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Loan Parties or such Subsidiary, as the case may be; and (ii) such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
or such Subsidiary, as the case may be.

(b)        At all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Lender and instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Lender or its
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Lender.










 

6.10     Inspection Rights.

(a)        Permit representatives and independent contractors of the Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
Registered Public Accounting Firm, all at the expense of the Loan Parties and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when a Default or an Event of Default exists the Lender (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of the Loan Parties at any time during normal business hours and
without advance notice.

(b)        Upon the request of the Lender after reasonable prior notice, permit
the Lender or professionals (including investment bankers, consultants,
accountants, and lawyers) retained by the Lender to conduct commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Borrower’s practices in the computation of the Borrowing Base (ii) the assets
included in the Borrowing Base and related financial information such as, but
not limited to, sales, gross margins, payables, accruals and reserves, and (iii)
the Loan Parties’ business plan, forecasts and cash flows. The Loan Parties
acknowledge that the Lender may, in its discretion, undertake up to one (1)
commercial finance examination in each twelve (12) month period at the Loan
Parties’ expense; provided that in the event that the Availability is less than
thirty percent (30%) of the Loan Cap (the “Trigger Event”), then the Lender may,
in its discretion, undertake up to two (2) commercial finance examinations in
the twelve (12) month period following the Trigger Event at the Loan Parties’
expense. Notwithstanding the foregoing, the Lender may cause additional
commercial finance examinations to be undertaken (i) as it in its discretion
deems necessary or appropriate, at its own expense or, (ii) if required by Law
or if a Default or Event of Default shall have occurred and be continuing, at
the expense of the Loan Parties.

(c)        If the L/C Obligations exceed $5,000,000 or there are outstanding
Committed Borrowings or other amounts payable by the Borrower or any Loan
Parties on account of any Loans made to the Borrower, upon the request of the
Lender after reasonable prior notice, permit the Lender or professionals
(including appraisers) retained by the Lender to conduct appraisals of the
Collateral, including, without limitation, the assets included in the Borrowing
Base. The Loan Parties acknowledge that if such appraisals may be undertaken
pursuant to the preceding sentence, the Lender may, in its discretion, undertake
up to one (1) inventory appraisal in each twelve (12) month period at the Loan
Parties’ expense; provided that if the Trigger Event occurs at any time during a
Fiscal Year, then the Lender may, in its discretion, undertake up to two (2)
inventory appraisals in the twelve (12) month period following the Trigger Event
at the Loan Parties’ expense. Notwithstanding the foregoing, the Lender may
cause additional appraisals to be undertaken (i) as it in its discretion deems
necessary or appropriate, at its own expense or, (ii) if required by Law or if a
Default or Event of Default shall have occurred and be continuing, at the
expense of the Loan Parties.










 

6.11     Additional Loan Parties.  Notify the Lender at the time that any Person
becomes a Subsidiary (including, without limitation, upon the formation of any
Subsidiary that is a Division Successor), and promptly thereafter (and in any
event within fifteen (15) days), cause any such Person (a) to become a Loan
Party by executing and delivering to the Lender a Joinder to this Agreement or a
Joinder to the Facility Guaranty or such other documents as the Lender shall
deem appropriate for such purpose, and (b) grant a Lien to the Lender on such
Person’s assets of the same type that constitute Collateral to secure the
Obligations, and (iii) deliver to the Lender documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clauses
(a) and (b)). In no event shall compliance with this Section 6.11 waive or be
deemed a waiver or consent to any transaction giving rise to the need to comply
with this Section 6.11 if such transaction was not otherwise expressly permitted
by this Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as the Borrower or permit the inclusion
of any acquired assets in the computation of the Borrowing Base.

6.12     Cash Management.

(a)        On or prior to the Closing Date:

(i)         deliver to the Lender copies of notifications (each, a “Credit Card
Notification”) reasonably satisfactory in form and substance to the Lender which
have been executed on behalf of such Loan Party and delivered to such Loan
Party’s credit card clearinghouses and processors listed on Schedule 5.21(b) to
the Disclosure Schedule; and

(ii)       enter into a Blocked Account Agreement satisfactory in form and
substance to the Lender with each Blocked Account Bank (collectively, the
“Blocked  Accounts”).

(b)        Prior to the occurrence of a Cash Dominion Event, ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to a Blocked Account all amounts on deposit in each DDA
(net of any minimum balance, not to exceed $2,500, as may be required to be kept
in the subject DDA by the depository institution at which such DDA is
maintained) and all payments due from credit card processors and credit card
issuers.

(c)        After the occurrence and during the continuance of a Cash Dominion
Event, (i) ACH or wire transfer no less frequently than daily (and whether or
not there are then any outstanding Obligations) to a Blocked Account all amounts
on deposit in each DDA (net of any minimum balance, not to exceed $2,500, as may
be required to be kept in the subject DDA by the depository institution at which
such DDA is maintained) and all payments due from credit card processors and
credit card issuers and (ii) cause the ACH or wire transfer to the collection
account maintained by the Lender at Bank of America (the “Collection Account”),
no less frequently than daily (and whether or not there are then any outstanding
Obligations), all cash receipts and collections received by each Loan Party from
all sources, including, without limitation, the following:










 

(i)         all available cash receipts from the sale of Inventory (including
without limitation, proceeds of credit card charges) and other assets (whether
or not constituting Collateral);

(ii)       all cash received or paid to or for the account of any Person not in
the ordinary course of business, including tax refunds, pension plan reversions,
indemnity payments and any purchase price adjustments;

(iii)      all proceeds of collections of Accounts;

(iv)       all Net Proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any Disposition or
other transaction or event, including, without limitation, any Prepayment Event;

(v)        the then contents of each DDA (net of any minimum balance, not to
exceed $2,500, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained); and

(vi)       the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $2,500, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank).

(d)        The Collection Account shall at all times during the continuance of a
Cash Dominion Event be under the sole dominion and control of the Lender. The
Loan Parties hereby acknowledge and agree that (i) during the continuance of a
Cash Dominion Event, the Loan Parties have no right of withdrawal from the
Collection Account, (ii) the funds on deposit in the Collection Account shall at
all times be collateral security for all of the Obligations and (iii) during the
continuance of a Cash Dominion Event, the funds on deposit in the Collection
Account shall be applied to the Obligations as provided in this Agreement. In
the event that, notwithstanding the provisions of this Section 6.12, any Loan
Party receives or otherwise has dominion and control of any such cash receipts
or collections, such receipts and collections shall be held in trust by such
Loan Party for the Lender, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall, not later
than the Business Day after receipt thereof, be deposited into the Collection
Account or dealt with in such other fashion as such Loan Party may be instructed
by the Lender.

(e)        Upon the request of the Lender, cause bank statements and/or other
reports to be delivered to the Lender not less often than monthly, accurately
setting forth all amounts deposited in each Blocked Account to ensure the proper
transfer of funds as set forth above.

6.13     Information Regarding the Collateral.

(a)        Furnish to the Lender at least thirty (30) days prior written notice
of any change in: (i) any Loan Party’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books










 

or records relating to Collateral owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility); (iii) any Loan Party’s organizational structure or
jurisdiction of incorporation or formation; or (iv) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization. The Loan Parties shall not effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Lender to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral for its own benefit and
the benefit of the other Credit Parties.

(b)        Should any of the information on any of the Schedules to the
Disclosure Schedule become inaccurate or misleading in any material respect as a
result of changes after the Closing Date, advise the Lender in writing (as
provided in the following sentence) of such revisions or updates as may be
necessary or appropriate to update or correct the same. Quarterly, concurrently
with the delivery of the Compliance Certificate or as may be reasonably
requested by the Lender, the Borrower shall supplement each Schedule to the
Disclosure Schedule, or any representation herein or in any other Loan Document,
with respect to any matter arising after the Closing Date that, if existing or
occurring on the Closing Date, would have been required to be set forth or
described in such Schedule or as an exception to such representation or that is
necessary to correct any information in such Schedule or representation which
has been rendered materially inaccurate thereby (and, in the case of any
supplements to any Schedule, such Schedule shall be appropriately marked to show
the changes made therein). Notwithstanding the foregoing, no supplement or
revision to any Schedule or representation shall be deemed the Credit Parties’
consent to the matters reflected in such updated Schedules or revised
representations nor permit the Loan Parties to undertake any actions otherwise
prohibited hereunder or fail to undertake any action required hereunder from the
restrictions and requirements in existence prior to the delivery of such updated
Schedules or such revision of a representation; nor shall any such supplement or
revision to any Schedule or representation be deemed the Credit Parties’ waiver
of any Default or Event of Default resulting from the matters disclosed therein.

6.14     Physical Inventories.

(a)        Cause not less than one (1) physical inventory to be undertaken at
each Store, at the expense of the Loan Parties, in each Fiscal Year and periodic
cycle counts at each distribution center, in each case consistent with past
practices, conducted by such inventory takers as are satisfactory to the Lender
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Lender. The Lender, at the expense of the Loan Parties, may participate in
and/or observe each scheduled physical count of Inventory which is undertaken on
behalf of any Loan Party. The Borrower, upon the request of the Lender, shall
provide the Lender with a reconciliation of the results of such inventory (as
well as of any other physical inventory or cycle counts undertaken by a Loan
Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.










 

(b)        Permit the Lender, in its discretion, if any Default or Event of
Default exists, to cause additional such inventories to be taken as the Lender
determines (each, at the expense of the Loan Parties).

6.15     Environmental Laws.

(a)        Conduct its operations and keep and maintain its Real Estate in
material compliance with all Environmental Laws; (b) obtain and renew all
environmental permits necessary for its operations and properties; and (c)
implement any and all investigation, remediation, removal and response actions
that are appropriate or necessary to maintain the value and marketability of the
Real Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided,  however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

6.16     Further Assurances.

Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or which the Lender may request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Lender, from time to time upon
request, evidence satisfactory to the Lender as to the perfection and priority
of the Liens created or intended to be created by the Security Documents.

6.17     Compliance with Terms of Leaseholds.

Except as otherwise expressly permitted hereunder, (a) make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Subsidiaries is a party, keep such Leases in full force and
effect (b) not allow such Leases to lapse or be terminated or any rights to
renew such Leases to be forfeited or cancelled except in the ordinary course of
business, consistent with past practices, (c) notify the Lender of any default
by any party with respect to such Leases and cooperate with the Lender in all
respects to cure any such default, and (d) cause each of its Subsidiaries to do
the foregoing. Notwithstanding the foregoing, the Loan Parties shall be
permitted to allow Leases to lapse or be terminated to the extent such Leases
are no longer used or useful in the conduct of the business of the Loan Parties
in the ordinary course of business, consistent with past practices, and nothing
herein shall preclude the Loan Parties from contesting in good faith any dispute
with the lessor with respect to any Lease.

6.18     Material Contracts.  (a) Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, (b)
maintain each such Material Contract in










 

full force and effect except to the extent such Material Contract is no longer
used or useful in the conduct of the business of the Loan Parties in the
ordinary course of business, consistent with past practices, (c) enforce each
such Material Contract in accordance with its terms, and (d) cause each of its
Subsidiaries to do the foregoing.

6.19     Anti-Corruption Laws; Sanctions6.20. Conduct its businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions and with all applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance with such laws and Sanctions.

ARTICLE VII.

 

NEGATIVE COVENANTS

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01     Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.

7.02     Investments. Make any Investments, except Permitted Investments.

7.03     Indebtedness; Disqualified Stock; Equity Issuances.[(a) ] Create,
incur, assume, guarantee, suffer to exist or otherwise become or remain liable
with respect to, any Indebtedness, except Permitted Indebtedness; (b) issue
Disqualified Stock, or (c) issue and sell any other Equity Interests unless (i)
such Equity Interests shall be issued solely by the Borrower and not by a
Subsidiary of a Loan Party, (ii) such Equity Interests shall not be subject to
redemption other than redemption at the option of the Loan Party issuing such
Equity Interests and in accordance with the limitations contained in this
Agreement, and (iii) all Restricted Payments in respect of such Equity Interests
are subordinated to the Obligations.

7.04     Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior to
or immediately after giving effect to any action described below or would result
therefrom:

(a)        any Subsidiary which is not a Loan Party may merge with (i) a Loan
Party, provided that the Loan Party shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned










 

Subsidiary is merging with another Subsidiary, the wholly-owned Subsidiary shall
be the continuing or surviving Person;

(b)        any Subsidiary which is a Loan Party may merge into any Subsidiary
which is a Loan Party or into the Borrower, provided that in any merger
involving the Borrower, the Borrower shall be the continuing or surviving
Person; and

(c)        in connection with a Permitted Acquisition, a Loan Party may merge
with or into or consolidate with any other Person or permit any other Person to
merge with or into or consolidate with it; provided that (i) the Person
surviving such merger shall be a wholly-owned Subsidiary of a Loan Party and
such Person shall become a Loan Party in accordance with the provisions of
Section 6.11 hereof, and (ii) in the case of any such merger to which any Loan
Party is a party, such Loan Party is the surviving Person.

7.05     Dispositions.  Make any Disposition, except Permitted Dispositions.

7.06     Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a)        each Subsidiary of a Loan Party may make Restricted Payments to any
Loan Party;

(b)        the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)        the Borrower may declare or pay in cash a Restricted Payment if (a)
such Restricted Payment is in an amount not exceeding, and is paid solely from,
Unrestricted Cash, (b) no Default or Event of Default shall have occurred and be
continuing prior to, or immediately after giving effect, to such Restricted
Payment, or would result therefrom, and (c) and there have been no Loans
outstanding for the thirty (30) days prior, nor after giving pro forma effect to
such Restricted Payment, nor are there projected to be any Loans outstanding for
the thirty (30) days subsequent to, the making of such Restricted Payment;

(d)        if the RP Conditions are satisfied, then each Loan Party may make
other Restricted Payments (i.e. Restricted Payments that do not satisfy
clauses(a), (b) or (c) above); provided that Loan Parties may make other
Restricted Payments without satisfaction of the RP Conditions if (a) after
giving pro forma effect to such Restricted Payment, projected Availability is
greater than or equal to thirty percent (30%) of the Loan Cap as of the date of
such Restricted Payment and as of the end of each Fiscal Month during the
subsequent projected twelve (12) Fiscal Months (and prior to making any such
Restricted Payment, the Loan Parties shall deliver to the Lender evidence of
satisfaction of the conditions contained in this proviso on a basis (including,
without limitation, giving due consideration to results for prior periods)
reasonably satisfactory to the Lender), and (b) no Default or Event of Default
shall have occurred and be continuing prior to, or immediately after giving
effect, to such Restricted Payment, or would result therefrom.










 

Notwithstanding anything to the contrary contained in the foregoing, to the
extent any Restricted Payment includes Intellectual Property material and
necessary for the operation of the assets of the Loan Parties and their
Subsidiaries, taken as a whole, which constitutes Collateral, such Intellectual
Property shall be subject to a royalty-free, non-exclusive license in favor of
the Lender for the purpose of the Lender’s exercise of rights and remedies under
the Loan Documents in connection with the Collateral.

7.07     Prepayments of Indebtedness.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Default or Event of Default
then exists, regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of (i) Permitted Indebtedness (other than
Subordinated Indebtedness) and (ii) Subordinated Indebtedness in accordance with
the subordination terms thereof, (b) voluntary prepayments, repurchases,
redemptions or defeasances of (i) Permitted Indebtedness (but excluding on
account of any Subordinated Indebtedness) as long as the Payment Conditions are
satisfied and (ii) Subordinated Indebtedness in accordance with the
subordination terms thereof and as long as the Payment Conditions are satisfied,
and (c) Permitted Refinancings of any such Indebtedness. Nothing herein shall
preclude the Borrower from prepaying or otherwise satisfying the Obligations
hereunder pursuant to Section 2.04 hereof, or from terminating or reducing
Commitments hereunder pursuant to Section 2.05 hereof.

7.08     Change in Nature of Business.

Engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the Closing Date or any
business substantially related or incidental thereto.

7.09     Transactions with Affiliates.  Enter into, renew, extend or be a party
to any transaction of any kind with any Affiliate of any Loan Party, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) transactions described on Schedule 7.09 to the Disclosure
Schedule, (c) advances for commissions, travel and other similar purposes in the
ordinary course of business to directors, officers and employees, (d) the
payment of reasonable fees and out-of-pocket costs to directors, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or any of
its Subsidiaries, and (e) as long as no Change of Control results therefrom, any
issuances of securities of the Borrower (other than Disqualified Stock and other
Equity Interests not permitted hereunder) or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans (in each case in respect of
Equity Interests in the Borrower) of the Borrower or any of its Subsidiaries.

7.10     Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments or other
distributions to any Loan Party or to










 

otherwise transfer property to or invest in a Loan Party, (ii) of any Subsidiary
to Guarantee the Obligations, (iii) of any Subsidiary to make or repay loans to
a Loan Party, or (iv) of the Loan Parties or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person in favor of the
Lender; provided,  however, that this clause (iv) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under clauses (c) or (d) of the definition of Permitted Indebtedness
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

7.11     Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
(i) to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose or
(ii) in any manner that would result in a violation of any applicable Sanctions
or anti-corruption laws, or (b) for any purposes other than (i) the acquisition
of working capital assets in the ordinary course of business, (ii) to finance
Capital Expenditures of the Loan Parties, and (iii) for general corporate
purposes, in each case to the extent expressly permitted under Law and the Loan
Documents.

7.12     Amendment of Material Documents.

Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties, or (b) any
Material Contract or Material Indebtedness (other than on account of any
Permitted Refinancing thereof), in the case of either (a) or (b) above, to the
extent that such amendment, modification or waiver would result in a Default or
Event of Default under any of the Loan Documents, would be materially adverse to
the Credit Parties, or otherwise would be reasonably likely to have a Material
Adverse Effect.

7.13     Fiscal Year.

Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

7.14     Deposit Accounts; Credit Card Processors.

Open new DDAs unless the Loan Parties shall have delivered to the Lender
Appropriate Blocked Account Agreements consistent with the provisions of Section
6.12 and otherwise satisfactory to the Lender. No Loan Party shall maintain any
bank accounts or enter into any agreements with credit card processors or credit
card issuers other than the ones expressly contemplated herein or in Section
6.12 hereof.

7.15     Financial  [Covenants]Covenant.

[Consolidated Fixed Charge Coverage Ratio. ]During the continuance of a Covenant
Compliance Event, permit the Consolidated Fixed Charge Coverage Ratio,
calculated for the Measurement Period ending immediately prior to the Fiscal
Month in which the Covenant










 

Compliance Event occurs and for each Fiscal Month ending thereafter until the
Covenant Compliance Event is no longer continuing, to be less than 1:00 to 1:00.

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

8.01     Events of Default.  Any of the following [shall constitute]events (each
an “Event of Default”) shall occur:

(a)        Non-Payment. The Borrower or any other Loan Party fails to pay when
and as required to be paid herein, (i) any amount of principal of, or interest
on, any Loan or any L/C Obligation, or deposit any funds as Cash Collateral in
respect of L/C Obligations, or (ii) any fee due hereunder, or (iii) any other
amount payable hereunder or under any other Loan Document; or

(b)        Specific Covenants. (i) Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Sections 6.01,  6.02,
 6.03(a) and (m), 6.05,  6.07,  6.10,  6.12(a), (c), (d), (e), or 6.13 or
Article VII; (ii) any Loan Party fails to perform or observe any term, covenant
or agreement contained in Section 6.03(b) through (l) and such failure continues
for five (5) days or such later date as the Lender may agree; (iii) any Loan
Party fails to perform or observe any term, covenant or agreement contained in
Section 6.12 (b) and such failure continues for three (3) Business Days, or (iv)
any Loan Party fails to perform or observe any term, covenant or agreement
contained in Section 6.11 and such failure continues for fifteen (15) days or
such later date as the Lender may agree; or

(c)        Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d)        Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith (including, without limitation, any Borrowing
Base Certificate) shall be incorrect or misleading in any material respect when
made or deemed made; or

(e)        Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness, or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such










 

Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $5,000,000; or

(f)        Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer and such officer is appointed and
the appointment continues undischarged, undismissed or unstayed for forty-five
(45) calendar days or an order or decree approving or ordering any of the
foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for forty-five (45) calendar days, or an order for relief is entered in
any such proceeding; or

(g)        Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person; or

(h)        Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

(i)         ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability










 

of any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $5,000,000 or which would
reasonably likely result in a Material Adverse Effect, or (ii) a Loan Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISAunder a Multiemployer Plan in an aggregate
amount in excess of $5,000,000 or which would reasonably likely result in a
Material Adverse Effect; or

(j)         Invalidity of Loan Documents. (i) Any provision of any Loan
Document, at any time after its execution and delivery and for any reason,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or seeks to avoid, limit
or otherwise adversely affect any Lien purported to be created under any
Security Document; or (ii) any Lien purported to be created under any Security
Document shall cease to be, or shall be asserted by any Loan Party or any other
Person not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document; or

(k)        Change of Control. There occurs any Change of Control; or

(l)         Cessation of Business. Except as otherwise expressly permitted
hereunder, the Loan Parties, taken as a whole, shall take any action to suspend
the operation of their business in the ordinary course, liquidate all or a
material portion of their assets or Store locations, or employ an agent or other
third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of their business; or

(m)       Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or

(n)        Breach of Contractual Obligation. Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

(o)        Indictment. (i) Any Loan Party is (A) criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, or (B) charged by a Governmental Authority under any law that
would reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) the chief financial officer or chief executive officer of
the Borrower is criminally indicted or convicted of a felony for fraud or
dishonesty in connection with the Loan Parties’ business, unless such Person
promptly resigns or is removed or replaced;










 

(p)        Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document;

(q)        Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.

8.02     Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:

(a)        declare the Commitment of the Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitment and obligations shall be terminated;

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Loan Parties;

(c)        require that the Loan Parties Cash Collateralize the L/C Obligations;
and

(d)        whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if the
Obligations shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of the Credit
Parties;

provided,  however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party or any Subsidiary thereof under Section 8.01(f),
the obligation of the Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Loan Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Lender.










 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03     Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Lender in the
following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Credit
Parties and amounts payable under Article III) payable to the Lender;

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans, L/C Borrowings and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lender and the L/C
Issuer in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and L/C Borrowings and Swap Contracts, ratably
among the Lender and the L/C Issuer in proportion to the respective amounts
described in this clause Third held by them;

Fourth, to the Lender for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

Fifth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 9.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Fifth
held by them;

Sixth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Sixth held by them;

Seventh, to payment of that portion of the Obligations arising from Bank
Products, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Seventh held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such










 

Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

Excluded Swap Obligations with respect to any Loan Party shall not be paid
with  amounts received from such Loan Party, but appropriate adjustments shall
be made with respect  to payments from other Loan Parties to preserve the
allocation to the Obligations otherwise set  forth above in this Section.

ARTICLE IX.

 

MISCELLANEOUS

9.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Lender
and the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given, provided, that no amendment, waiver or consent
shall, unless in writing and signed by the L/C Issuer in addition to the Lender,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as the Lender, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

9.02     Notices; Effectiveness; Electronic Communications.

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by
[telecopier]facsimile as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, if to the Loan Parties, the Lender, the L/C Issuer,
to the address, [telecopier]facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 9.02 hereto.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by [telecopier]facsimile shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and










 

other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        Electronic Communications. Notices and other communications to the
Lender and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Lender, provided that the
foregoing shall not apply to notices to the L/C Issuer pursuant to Article II if
the L/C Issuer has notified the Lender that it is incapable of receiving notices
under such Article by electronic communication. The Lender, the L/C Issuer or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement)[,  provided that] if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient[,] and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(b)        (c)       Change of Address, Etc. Each of the Loan Parties, the
Lender and the L/C Issuer may change its address, [telecopier]facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.

(c)        (d)       Reliance by Lender and L/C Issuer. The Lender and the L/C
Issuer shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Loan Parties
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Lender, the L/C Issuer, and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the Lender may be
recorded by the Lender, and each of the parties hereto hereby consents to such
recording.

9.03     No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further










 

exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided herein and in the other
Loan Documents are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default or Event of
Default at the time.

9.04     Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses. The Borrower shall pay all Credit Party Expenses.

(b)        Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Lender (and any sub-agent thereof), each other Credit Party, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, any bank advising or confirming
a Letter of Credit and any other Person seeking to enforce the rights of the
Borrower, beneficiary, transferee, or assignee or Letter of Credit proceeds or
the holder of an instrument or document related to any Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, (iv) any claims of, or amounts paid by any Credit Party to, a
Blocked Account Bank or other Person which has entered into a control agreement
with any Credit Party hereunder, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Loan Parties’
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or










 

such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Law, the Loan Parties shall not assert, and hereby waive, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(d)        Payments. All amounts due under this Section shall be payable on
demand therefor.

(e)        Survival. The agreements in this Section shall survive the
resignation of the Lender and the L/C Issuer, the assignment of any Commitment
or Loan by the Lender, the replacement of the Lender, the termination of the
Commitment and the repayment, satisfaction or discharge of all the other
Obligations.

9.05     Payments Set Aside.  To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) the L/C Issuer agrees to pay to the Lender upon demand
(without duplication) of any amount so recovered from or repaid by the Lender,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

9.06     Successors and Assigns.

(a)        (a)       Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
the Lender and no Lender may assign or










 

otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee, (ii) by way of participation in accordance with the
provisions of subsection Section 9.06(c), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 9.06(e)
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (c) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lender. The parties to any assignment by the Lender
hereunder shall execute and deliver to the Lender an Assignment and Assumption.
From and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, the Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01,  3.04,  3.05, and 9.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by the Lender of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by the Lender of a participation in such
rights and obligations in accordance with Section 9.06(c).

(c)        Participations.  The Lender may at any time, without the consent of,
or notice to, the Loan Parties, sell participations to any Person (other than a
natural person or the Loan Parties or any of the Loan Parties’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of the Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including the Lender’s participations in L/C
Obligations) owing to it); provided that (i) the Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties and the L/C Issuer shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 9.07 as if such Participant was
the Lender hereunder.

Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that the Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that affects such Participant
disproportionately to the Lender. Subject to subsection (d) of this Section, the
Loan Parties agree










 

that each Participant shall be entitled to the benefits of Sections 3.01,  3.04
and 3.05 to the same extent as if it were the Lender and had acquired its
interest by assignment pursuant to Section 9.06(b).

(d)        Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

(e)        Certain Pledges. The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of the Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release the Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
the Lender as a party hereto.

(f)        Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Law, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

9.07     Treatment of Certain Information; Confidentiality.  Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, Approved
Funds, and to its and its Affiliates’ and Approved Funds’ respective partners,
directors, officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over
[it]such Person (including any self-regulatory authority such as the National
Association of Insurance Commissioners), (c) to the extent required by Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Contract relating to any Loan Party and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to any Credit Party or any of their respective Affiliates
on a non-confidential basis from a source other than the Loan Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their










 

respective businesses, other than any such information that is available to any
Credit Party on a non-confidential basis prior to disclosure by the Loan Parties
or any Subsidiary thereof, provided that, in the case of information received
from any Loan Party or any Subsidiary after the Closing Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including federal and state securities Laws.

9.08     Right of Setoff.  If an Event of Default shall have occurred and be
continuing or if the Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, the Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time to the fullest extent permitted by Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) or other property at any time held and other
obligations (in whatever currency) at any time owing by the Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the Obligations now or hereafter
existing under this Agreement or any other Loan Document to the Lender or the
L/C Issuer, regardless of the adequacy of the Collateral, and irrespective of
whether or not the Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of the Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of the
Lender, the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the Lender, the L/C Issuer or their respective Affiliates may have. The Lender
and the L/C Issuer agrees to notify the Borrower promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

9.09     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.










 

9.10     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

9.11     Survival.  All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 9.04 shall survive and remain in full force and effect regardless
of the repayment of the Obligations, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof. In connection with the termination of this Agreement and
the release and termination of the security interests in the Collateral, the
Lender may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities, and (z) any Obligations that may
thereafter arise under Section 9.04 hereof.

9.12     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.13     Governing Law; Jurisdiction; Etc.

(a)        GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND










 

THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE [LAWS]LAW OF THE STATE OF NEW YORK[, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW].

(b)        SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY  IRREVOCABLY AND UNCONDITIONALLY [SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF]AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER, THE L/C ISSUER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, [IN ANY ACTION OR PROCEEDING] ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT[, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, ]AND EACH OF THE [LOAN ]PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
[LOAN ]PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)        WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN [PARAGRAPH]CLAUSE (B) OF THIS SECTION
9.13.  EACH OF THE[ LOAN] PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN










 

INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d)        SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

[(e)       ][ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH] THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT [SHALL BE
BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE EXCLUSIVE] JURISDICTION OF
SUCH COURTS[ WITH RESPECT TO ANY SUCH ACTION.]

9.14     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.15    No Advisory or Fiduciary Responsibility.   In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan










 

Party or any of its Affiliates on other matters) and none of the Credit Parties
has any obligation to any Loan Party or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

9.16     USA PATRIOT Act Notice. The Lender[ that is subject to the Act (as
hereinafter defined)] hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow the Lender,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Patriot Act. No part
of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.  [The Loan Parties shall,
promptly following a request by the Lender, provide all documentation and other
information that the Lender requests in order to comply with its  ongoing
obligations under] applicable “know your customer” and anti-money[ laundering
rules and  regulations, including the Act.]

9.17     [Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrower or its Affiliates (a) is or will become a “blocked person”
as described in the Executive Order, the Trading With the Enemy Act or the
Foreign Assets Control Regulations or (b) engages or will engage in any dealings
or transactions, or be otherwise associated, with any such “blocked person” or
in any manner violative of any such order][Reserved].

9.18     Time of the Essence. Time is of the essence of the Loan Documents.
[9.19 ]










 

9.19     Press Releases.

(a)        Each Loan Party executing this Agreement agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure using the name of the Lender or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Lender and without the prior written consent of the Lender
unless (and only to the extent that) such Loan Party or Affiliate is required to
do so under Law and then, in any event, such Loan Party or Affiliate will
consult with the Lender before issuing such press release or other public
disclosure.

(b)        Each Loan Party consents to the publication by the Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo or trademark.
The Lender shall provide a draft reasonably in advance of any advertising
material to the Borrower for review and comment prior to the publication
thereof. The Lender reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

9.20     Additional Waivers.

(a)        The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by applicable Law, the
[obligations]Obligations of each Loan Party shall not be affected by (i) the
failure of any Credit Party to assert any claim or demand or to enforce or
exercise any right or remedy against any other Loan Party under the provisions
of this Agreement, any other Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement or any other Loan Document, or (iii) the failure
to perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Lender or any other Credit Party.

(b)        The [obligations]Obligations of each Loan Party shall not be subject
to any reduction, limitation, impairment or termination for any reason (other
than the indefeasible payment in full in cash of the Obligations [after]and the
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the [obligations] Obligations of each Loan Party hereunder shall not be
discharged or impaired or otherwise affected by the failure of the Lender or any
other Credit Party to assert any claim or demand or to enforce any remedy under
this Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the indefeasible










 

payment in full in cash of all the Obligations [after]and the termination of the
Commitments).

(c)        To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Lender and the other Credit Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non-judicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

(d)        Each Loan Party is obligated to repay the Obligations as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Lender to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Loan Party shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Loan Party hereunder or other Obligations incurred directly and primarily by any
other Loan Party (an [“]“Accommodation Payment”[“]), then the Loan Party making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Loan Parties in an amount, for
each of such other Loan Party, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Loan Party’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Loan Parties. As of any date of determination, the “[“]Allocable
Amount”[“] of  any Loan Party shall be equal to the maximum amount of liability
for Accommodation Payments which could be asserted against such Loan Party
hereunder without (a) rendering such Loan Party “insolvent”[“] within the
meaning of Section [101 (3132]101(32) of the










 

Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or
Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Loan Party with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Loan Party unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA.

9.21     No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

9.22     Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

9.23     Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Facility
Guaranty or  the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan  Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally,  absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by
such  Specified Loan Party from time to time to honor all of its obligations
under the Loan Documents  in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such  liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under the Facility Guaranty voidable under applicable Law relating  to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until Payment in Full of the
Obligations have been indefeasibly paid and performed in full. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for  the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

9.24     Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to this Agreement, any Loan Document or any other document to be
signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Committed Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by










 

the Lender, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Lender is under no obligation to agree to
accept electronic signatures in any form or in any format unless expressly
agreed to by the Lender pursuant to procedures approved by it.

9.25     Acknowledgement Regarding Any Supported QFCs.  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): in the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 

[Signature Pages Follow]

 










 

IN WITNESS WHEREOF,  the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

 

 

 

BORROWER

 

 

 

 

 

CITI TRENDS, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

CITI TRENDS MARKETING SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 










 

Exhibit A

Committed Loan Notice

Date: ____________________

To:       Bank of America, N.A., as Lender

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Re:       Credit Agreement, dated as of October 27, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Citi Trends, Inc., a Delaware corporation (the “Borrower”), the Guarantors
from time to time party thereto, and Bank of America, N.A., as Lender and L/C
Issuer. Capitalized terms used but not defined herein shall have the meanings
set forth in the Credit Agreement.

Ladies and Gentlemen:

The Borrower refers to the above described Credit Agreement and hereby
irrevocably notifies you of the [Committed Borrowing] [Conversion of Committed
Loan] [continuation of a [LIBOR]Eurodollar Rate Loan] (the “Requested Action”)
requested below:

1.         The Business Day of the Requested Action is                        ,
[201]20[_]1

2.         The principal amount of the Requested Action2 is
$                   , which shall consist of the following Types:

--------------------------------------------------------------------------------

1 Each such notice must be received by the Lender not later than 11:00 a.m. (i)
three (3) Business Days prior to the requested date of any Committed Borrowing
of, Conversion to or continuation of [LIBOR]Eurodollar Rate Loans, or of any
Conversion of [LIBOR]Eurodollar Rate Loans to Base Rate Loans, and (ii) one (1)
Business Day prior to the requested date of any Committed Borrowing of Base Rate
Loans.

2 Each Committed Borrowing of, Conversion to or continuation of
[LIBOR]Eurodollar Rate Loans shall be in a principal amount of $1,000,000.00 or
a whole multiple of $1,000,000.00 in excess thereof. Except as provided in
Section 2.03(c) of the Credit Agreement, each Committed Borrowing, Conversion to
or continuation of Base Rate Loans shall be in such minimum amounts as the
Lender may require.










 

 

 

 

LIBOR]Eurodollar Rate Loans)3

 

 

 

Type of Committed

Loans

(Base Rate Loans or

[LIBOR]Eurodollar Rate Loans)3

Amount

Interest Period for [LIBOR]Eurodollar Rate Loans4

 

$ _________________________

[1] [2] [3] [6] months

 

$ _________________________

[1] [2] [3] [6] months

 

$ _________________________

[1] [2] [3] [6] months

 

$ _________________________

[1] [2] [3] [6] months

 

3.         [Proceeds of the requested Committed Borrowing are to be disbursed to
the following account(s):

_______________________________

_______________________________l

The Borrower hereby represents and warrants that: (i) the Committed Loan
requested herein complies with the provisions of Section 2.01 and Section 2.02
of the Credit Agreement[,  ] [and] (ii) the conditions specified in Section 4.02
of the Credit Agreement are satisfied on the date hereof and will be satisfied
as of the date of the requested Committed Borrowing [and (iii) after giving
effect to the Committed Loan requested to be made, the sum of cash and cash
equivalents of the Loan Parties shall not exceed $40,000,000 in the aggregate]5.

 

CITI TRENDS, INC., as Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

3 Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be Converted. If no election of Type of Committed Loans is specified, or
if the Borrower fails to give a timely notice requesting a Conversion or
continuation, such Committed Loans shall be made as, or Converted to, Base Rate
Loans.

4 If no election of Interest Period is specified, such notice shall be deemed a
request for an Interest Period of one (1) month. After giving effect to all
Committed Borrowings, all Conversions of Committed Loans from one Type to the
other, and all continuations of Committed Loans as the same Type, there shall
not, at any time, be more than five (5) Interest Periods in effect with respect
to Committed Loans.

5 To be included if a Committed Loan is being requested.



